--------------------------------------------------------------------------------

Exhibit 10.1
 
AWARD/CONTRACT
1.  this contract is a rated order
under dpas  (15 cfr 700)
[image00005.jpg]
rating 
page of pages
1 48

2.  contract (Proc. Inst. Indent.) no.
HHS0100201800019C
3.  effective date
See Block 20C
4.  requisition/purchase/project no.
     OS227460

5.  issued by
code
HHS/OS/ASPR/BARDA
6.  administered by (If other than Item 5)                  
code
ASPR-BARDA01
 
US DEPT OF HEALTH & HUMAN SERVICES
ASST SEC OF PREPAREDNESS & RESPONSE
ACQ MANAGEMENT, CONTRACTS, & GRANTS
O’NEILL HOUSE OFFICE BUILDING
Washington  DC  20515
 
ASPR-BARDA
330 Independence Ave, SW, Rm G644
Washington  DC  20201
 

7.  name and address of contractor (No., street, county, State and ZIP Code)
 
SIGA TECHNOLOGIES, INC.  1385150
SIGA TECHNOLOGIES, INC.


31 East 62nd street
NEW YORK  NY  100658446
8.  delivery
   
☐  fob origin
☒  other  (See below)
   
9.  discount for prompt payment
       
10.  submit invoices
(4 copies unless otherwise specified)
to the address shown in
[image00002.jpg]
item
code   1385150
facility code
11.  ship to/mark for                           
code
HHS
12.  payment will be made up by
code
PSC
         
HHS
   
PSC
  200 Independence Avenue, SW         Washingyon DC 20201        
13.  authority for using other than full and open competition
14.  accounting and appropriation data
 
☐ 10 U.S.C. 2304  (c) (                   )
☐ 41U.S.C. 253 (c) (                      )
2018.199TWNP.26402
 

15a.  item no
15b.  supplies/services
15c.  quantity
15d.  unit
15e.  unit price
15f.  amount
 
 
 
Continued
       

15g.  total amount of contract
 [image00003.jpg]
$51,641,805.00

16.  table of contents
(x)
sec.
description
page(s)
(x)
sec.
description
page(s)
 
part i – the schedule
 
part ii – contract clauses
 
a
solicitation/contract form
 
x
i
contract clauses
43
x
b
supplies or services and prices/costs
2
 
part iii – list of documents, exhibits and other attach.
x
c
description/specs/work statement
11
x
j
list of attachments
47
x
d
packaging and marking
13
 
part iv – representations and instructions
x
e
inspection and acceptance
14
x
k
representations, certifications and other statements of offerors
48
x
f
deliveries or performance
16
x
g
contract administration data
24
 
l
instrs., conds. and notices to offerors
 
x
h
special contract requirements
29
 
m
evaluation factors for award
 

contracting officer will complete item 17 (sealed-bid or negotiated procurement)
or 18 (sealed-bid procurement) as applicable
17.  ☒ contractor’s negotiated agreement (Contractor is required to sign this
document  and return  1  copies to issuing office.)  Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein.  The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents:  (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.  (Attachments are listed herein.)
18. ☒ sealed-bid award (Contractor is not required to sign this document.) Your 
bid on Solicitation Number                           
18-100-SOL-00011                , including the additions or changes made by you
which additions or changes are set forth in full above, is hereby accepted as to
the items listed above and on any continuation sheets. This award consummates
the contract which consists of the following documents:  (a) the Government's
solicitation and your bid, and (b) this award/contract.  No further contractual
document is necessary. (Block 18 should be checked only when awarding a
sealed-bid contract.)
19a.  name and title of signer (Type or print.)
Phillip L. Gomez, III, CEO
20a.  name of contracting officer
BROOKE T. BERNOLD
19b.  name of contractor
 
 
by /s/ Phillip L. Gomez, III
(Signature of person authorized to sign.)
19c.  date signed
 
10 Sept 2018
20b.  united states of america
 
 
by  /s/ Brooke T. Bernold
(Signature of the Contracting Officer.)
20c.  date signed
 
10 Sept 2018

 

--------------------------------------------------------------------------------

PART I – THE SCHEDULE


SECTION B – SUPPLIES OR SERVICES AND PRICES/COSTS



ARTICLE B.1.
BRIEF DESCRIPTION OF SUPPLIES OR SERVICES



This contract covers the purchase and delivery of at least one antiviral against
smallpox disease as caused by the smallpox virus. SIGA will provide up to 1.7
million treatment courses of the antiviral(s) against smallpox.


Medical countermeasures (MCM) against smallpox are urgently needed should a
future outbreak of this disease occur; while smallpox was declared eradicated by
the WHO in 1980, advances in genetic engineering, the possibility of clandestine
stocks in addition to the WHO-sanctioned smallpox repositories in the Russian
Federation and in the United States make the possibility of an outbreak or an
intentional release of smallpox a present threat. The 2016 Public Health
Emergency Medical Countermeasures Enterprise (PHEMCE) Strategy and
Implementation Plan identifies smallpox virus as a high-priority threat as
determined by the Secretary of Homeland Security. Strategies to mitigate the
threat of smallpox include the development and stockpiling of vaccines for the
general population as well as the development of therapeutic antivirals to treat
symptomatic cases of smallpox. BARDA is seeking an antiviral therapeutic(s) that
can be safely and effectively used for the U.S. civilian population in
individuals with symptomatic orthopoxvirus (e.g. smallpox) infections.


The United States Government (USG) desires an antiviral product which can be
available both in a parenteral and nonparenteral (e.g. IV and oral dosing
formulations) to be stored in the Centers for Disease Control and Prevention
(CDC) Strategic National Stockpile (SNS), or stored as vendor-managed inventory
(VMI), that can meet the PHEMCE product requirements for therapeutic MCMs for
smallpox. This notice seeks candidate antivirals which are available both in a
parenteral and nonparenteral formulation, which have efficacy data in at least
two animal models accepted by the FDA for evaluation of smallpox countermeasures
as a result of the Antiviral Drugs Advisory Committee meeting (Dec 14-15, 2011 –
e.g. rabbitpox and monkeypox), and data demonstrating the candidate antiviral is
safe and well tolerated in human subjects. Under this RFP, BARDA plans to
support the procurement of smallpox antiviral(s), which will either be delivered
to the SNS or maintained as VMI, using Project BioShield (PBS) funds. PBS fund
will also support the necessary late-stage development to complete the
regulatory pathway for approval of the product(s) being procured (if applicable)
and/or efforts related to post-marketing commitments.


The contract will also support the necessary late-stage development to achieve
approval of the alternative formulation of the product(s) being procured.


Under the base period-of-performance, SIGA will complete remaining development
activities necessary to achieve licensure of the antiviral and manufacture and
deliver antiviral product. The contract options may be exercised to perform
additional studies necessary for licensure, support post-licensure commitments
as required by the FDA, and procure additional antiviral regimens.


The Research and Development (R&D) effort will progress in specific stages that
cover the base performance segment and options, if necessary, as specified in
this contract. The period of performance for the base period is 60 months. The
period of performance for the base period and all options shall not exceed 10
years.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
2

--------------------------------------------------------------------------------

ARTICLE B.2.
BASE PERIOD

 
Base Period Cost Reimbursement CLIN
CLIN
Period of
Performance
Supplies/Services
Estimated
Cost
Fixed Fee
Cost + Fixed Fee
(CPFF)
0001 (Base)
[redacted]*
Late stage development activities towards FDA approval for a parenteral (IV)
antiviral
[redacted]*
[redacted]*
32,009,375

 
Base Period Fixed Price CLINs
CLIN
Period of
Performance
Supplies/Services
Treatment
Courses (#
of Product)
Unit Price
($)
Total ($)
0002 (Base)
[redacted]*
Initial purchase and delivery of a nonparenteral (oral) formulated antiviral as
final drug product (FDP) to SNS.
35,718
[redacted]*
$11,072,580
0003 (Base)
[redacted]*
Initial procurement of parenteral (IV) formulated antiviral as bulk drug
substance (BDS)
*course = 14 vials
20,000
[redacted]*
$3,200,000
0004 (Base)
[redacted]*
Fill/finish of final drug product (from bulk drug substance procured under
CLIN0003).
20,000
[redacted]*
4,800,000
0005 (Base)
[redacted]*
Storage of final drug product in VMI for 5 years (from bulk drug substance
procured under CLIN0003).
*Monthly rate/TC = [redacted]*
20,000
[redacted]*
[redacted]*
0006 (Base)
[redacted]*
Delivery of FDP to the SNS
(from bulk drug substance
procured under CLIN0003)
20,000
[redacted]*
[redacted]*

 
ARTICLE B.3.
OPTION PRICES

 
Optional Cost Reimbursement CLINs
CLIN
Period of
Performance
Supplies/ Services
Total Est.
Cost
Fixed Fee
Total Cost Plus
Fixed Fee ($)
0007 (Option)
[redacted]*
Phase IV post marketing commitments (nonparenteral (oral) formulation) including
[redacted]*
[redacted]*
[redacted]*
$40,812,609
0008 (Option)
[redacted]*
Phase IV post marketing commitments (parenteral (IV) formulation) including
[redacted]*
[redacted]*
[redacted]*
$3,586,806

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
3

--------------------------------------------------------------------------------

Optional Fixed Price CLINs
CLIN
Period of
Performance
Supplies/Services
Treatment
Courses (#
of Product)
Unit Price
($)
Total ($)
0009
(Option)
[redacted]*
 
Additional procurement of
nonparenteral (oral)
formulated antiviral as FDP and delivery to the SNS
363,070
[redacted]*
$112,551,700
0010
(Option)
[redacted]*
 
Additional procurement of
nonparenteral (oral)
formulated antiviral as FDP and delivery to the SNS
363,070
[redacted]*
$112,551,700
0011 (Option)
[redacted]*
Additional procurement of a nonparenteral (oral)
formulated antiviral as FDP and delivery to the SNS
363,070
[redacted]*
$112,551,700
0012
(Option)
[redacted]*
 
Additional procurement of
nonparenteral (oral)
formulated antiviral as FDP and delivery to the SNS
363,072
[redacted]*
$112,552,320
0013
(Option)
[redacted]*
 
Surge Capacity – Additional
procurement of parenteral (IV) formulated antiviral as bulk drug substance (BDS)
*course = 14 vials
64,000
[redacted]*
$10,240,000
0014
(Option)
[redacted]*
 
Surge Capacity – Storage of
parenteral (IV) formulated antiviral as bulk drug substance
(BDS) in VMI for 5 years (from bulk drug substance procured under CLIN0013).
*Monthly rate per TC = [redacted]*
64,000
[redacted]*
[redacted]*
0015
(Option)
[redacted]*
 
Surge Capacity –Fill/finish of
final drug product (from bulk drug substance procured under
CLIN0013)
64,000
[redacted]*
$15,360,000
0016
(Option)
[redacted]*
 
Surge Capacity – Storage of
final drug product in VMI for 5 years (from bulk drug substance procured under
CLIN0013).
*Monthly rate per TC = [redacted]*
64,000
[redacted]*
[redacted]*

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
4

--------------------------------------------------------------------------------

0017
(Option)
[redacted]*
 
Surge Capacity – Delivery of
FDP to the SNS (from bulk drug substance procured under
CLIN0013)
*[redacted]*
64,000
[redacted]*
[redacted]*
0018
(Option)
[redacted]*
 
Surge Capacity – Additional
procurement of parenteral (IV) formulated antiviral as bulk drug substance (BDS)
*course = 14 vials
64,000
[redacted]*
$10,240,000
0019
(Option)
[redacted]*
 
Surge Capacity – Storage of
parenteral (IV) formulated antiviral as bulk drug substance
(BDS) in VMI for 5 years (from bulk drug substance procured under CLIN0018).
*Monthly rate per TC = [redacted]*
64,000
[redacted]*
[redacted]*
0020 (Option)
[redacted]*
 
Surge Capacity –Fill/finish of final drug product from bulk drug substance
procured under CLIN0018).
64,000
[redacted]*
$15,360,000
0021 (Option)
[redacted]*
 
Surge Capacity – Storage of final drug product in VMI for 5 years (from bulk
drug substance procured under CLIN0018).
*Monthly rate per TC: [redacted]*
64,000
[redacted]*
[redacted]*
0022
(Option)
[redacted]*
 
Surge Capacity – Delivery of
FDP to the SNS (from bulk drug substance procured under
CLIN0018).
[redacted]*
64,000
[redacted]*
[redacted]*
0023
(Option)
[redacted]*
 
Surge Capacity – Additional
procurement of parenteral (IV) formulated antiviral as bulk drug substance (BDS)
*course = 14 vials
64,000
[redacted]*
$10,240,000
0024
(Option)
[redacted]*
 
Surge Capacity – Storage of
parenteral (IV) formulated antiviral as bulk drug substance
(BDS) in VMI for 5 years (from bulk drug substance procured under CLIN0023).
*Monthly rate per TC = [redacted]*
64,000
[redacted]*
[redacted]*
0025
(Option)
[redacted]*
 
Surge Capacity –Fill/finish of
final drug product (from bulk drug substance procured under
CLIN0023).
64,000
[redacted]*
$15,360,000
0026
(Option)
[redacted]*
 
Surge Capacity – Storage of
final drug product in VMI for 5 years (from bulk drug substance procured under
CLIN0023).
*Monthly rate per TC: [redacted]*
64,000
[redacted]*
[redacted]*
0027
(Option)
[redacted]*
 
Surge Capacity – Delivery of
FDP to the SNS (from bulk drug substance procured under
CLIN0023).
*[redacted]*
64,000
[redacted]*
[redacted]*

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
5

--------------------------------------------------------------------------------

ARTICLE B.4.
PROVISIONS TO APPLICABLE COSTS



This section prohibits or restricts the use of contract funds which includes the
following items (costs unallowable unless otherwise approved by the Contracting
Officer):



a)
Acquisition, by purchase or lease, of any interest in real property;

b)
Rearrangement or alteration of facilities;

c)
Purchase of lease of any item of general purpose office furniture or office
equipment regardless of dollar value (General purpose equipment is defined as
any items of personal property which are usable for purposes other than
research, such as office equipment and furnishings, pocket calculators, etc.);

d)
Accountable Government Property (defined as both real and personal property with
an acquisition cost of $1,000 or more and a life expectancy of more than two
years) and “sensitive items” (defined as items of personal property, supplies
and equipment that are highly desirable and easily converted to personal use),
regardless of acquisition value;

e)
Overtime

f)
General scientific meetings/conferences;

g)
Travel costs including domestic/foreign travel;

h)
Costs incurred in the performance of any cost-reimbursement type subcontract
(including consulting agreements);

i)
Costs to be paid for the performance of a fixed-price subcontract that exceeds
$150,000.00;

j)
Patient care costs

k)
Refreshments and Meal Expenditures - Requests to use contract funds to provide
light refreshments and/or meals to either federal or nonfederal employees must
be submitted to the Contracting Officer’s Representative (COR), with a copy to
the Contracting Officer, at least six (6) weeks in advance of the event and are
subject to “HHS Policy on Promoting Efficient Spending: Use of Appropriate
Funding for Conferences and Meeting, Food and Promotional Items and Printing and
Publications.” The request shall contain the following information: (a) name,
date, and location of the event at which the light refreshments and/or meals
will be provided; (b) a brief description of the purpose of the event; (c) a
cost breakdown of the estimated light refreshments and/or meals costs; (d) the
number of nonfederal and federal attendees receiving light refreshments and/or
meals; and (e) if the event will be held at a government facility;

l)
Promotional Items

m)
Printing (as defined in the Government Printing and Binding Regulations).



This article does not apply to the contract’s Fixed Price CLINs.



ARTICLE B.5.
ADVANCE UNDERSTANDINGS




a.
Subcontracts and Consultants



Award of any FFP subcontract or FFP consulting agreement in excess of $150,000
or any cost reimbursement subcontract or consulting agreement shall not proceed
without the prior written consent of the Contracting Officer via a Contracting
Officer Authorization (COA) Letter. COA letters will only be issued upon review
of the supporting documentation required by FAR Clause 52.244-2, Subcontracts.
After receiving written consent of the subcontract by the Contracting Officer, a
copy of the signed, executed subcontract and consulting agreement shall be
provided to the Contracting Officer within thirty (30) calendar days of full
execution. This section does not apply to the contract’s Fixed Price CLINs.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
6

--------------------------------------------------------------------------------

b.
Site Visits, Inspections and General Audits



At the discretion of the USG and independent of activities conducted by the
Contractor, with five (5) business days’ notice to the Contractor, the USG
reserves the right to conduct site visits and inspections on an as needed basis,
including collection of product samples and intermediates held by the
Contractor, or subcontractor. In case of subcontractor visits and inspections
that are independent of activities conducted by the Contractor, the USG shall
demonstrate cause for such visit and/or inspection. All costs reasonably
incurred by the Contractor and subcontractor for such visit and/or inspection
shall be allowable costs. The Contractor shall coordinate these visits and shall
have the opportunity to accompany the USG on any such visits. Under
time-sensitive or critical situations, the USG reserves the right to suspend the
five (5) business days’ notice to the Contractor.


If the Government, Contractor, or other party identifies any issues during an
audit, the Contractor shall capture the issues, identify potential solutions,
and provide a report to the Government for review and acceptance.



·
If issues are identified during the audit, Contractor shall submit an issue
report to the CO and COR within 10 business days detailing the finding and
corrective action(s) of the audit.

·
COR and CO will review the issues report and provide a response to the
Contractor within 10 business days.

·
Once corrective action is completed, the Contractor will provide a final report
to the CO and COR within a time frame negotiated with the COR in writing after
review of the issues report.




c.
QA Audits



BARDA reserves the right to participate in QA audits of the Contractor’s
Subcontractor(s) in direct performance of this contract. BARDA reserves the
right to conduct audits of the Prime Contractor’s facilities. Upon completion of
the QA audit the Contractor shall provide a report capturing the findings,
results, and next steps in proceeding with any potential subcontractors. If
action is requested for a subcontractor, detailed corrective and preventative
plans for addressing areas of non-conformance to ICH and FDA regulations for
GLP, GMP, or GCP guidelines, as identified in the audit report, must be provided
to the COR for review and acceptance. The Contractor shall provide responses
from the subcontractors to address these concerns and plans for corrective
action execution.



·
Contractor shall notify CO and COR of upcoming, ongoing, or recent audits/site
visits of subcontractors as part of bi-weekly communications.

·
Contractor shall notify the COR and CO within 5 business days of report
completion. The Contractor shall complete the report within 60 days of the
audit/site visit, or as negotiated with the COR in writing dependent upon the
audit findings.




d.
Man-in-Plant



At the discretion of the Government and seven calendar (7) days advance notice
to the Contractor in writing from the Contracting Officer, the Government may
place a man-in-plant in the Contractor’s facility for the sole purpose of
monitoring activities directly related to the performance of this contract
during normal business hours, who shall be subject to the Contractor’s policies
and procedures regarding security, facility access, and training at all times
while in the Contractor’s facility. As determined by federal law, no Government
representative shall publish, divulge, disclose, or make known in any manner, or
to any extent not authorized by law, any information coming to him in the course
of employment or official duties, while stationed in a contractor plant.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
7

--------------------------------------------------------------------------------

e.
Sharing of contract deliverables within United States Government (USG)



In an effort to build a robust medical countermeasure pipeline through increased
collaboration, BARDA may share technical deliverables with USG entities
responsible for Medical Countermeasure Development. In accordance with
recommendations from the Public Health Emergency Medical Countermeasure
Enterprise Review, agreements established in the Integrated Portfolio’s
Portfolio Advisory Committee (PAC) Charter, and agreements between BARDA and the
Department of Defense and the National Institutes of Health, BARDA may share
technical deliverables and data created in the performance of this contract with
colleagues within the Integrated Portfolio. This advance understanding does not
authorize BARDA to share financial information outside HHS. The Contractor is
advised to review the terms of FAR 52.227-14, Rights in Data – General,
regarding the Government’s rights to deliverables submitted during performance
as well as the Government’s rights to data contained within those deliverables.



f.
Overtime Compensation



No overtime (premium) compensation is authorized under the subject contract.



g.
Contract Number Designation



On all correspondence submitted under this contract, the Contractor agrees to
clearly identify the contract number that appears on the face page of the
contract as follows:


HHSO100201800019C



h.
Quality Agreement



The Quality Agreement shall define, establish, and document the responsibilities
of both the Contractor and the USG (i.e. – CDC/SNS-Quality Control and BARDA)
for event-driven and product shipping, receiving, acceptance into the inventory
and/or custody by the USG. Quality Agreement documents shall be drafted,
approved, and signed by all parties prior to the commencement of product
procurement, shipment, and acceptance (whether it is shipped to the CDC/SNS or
maintained as VMI). The Contractor shall provide documentation and resolution
for all concerns raised by USG and commits to cooperation in execution of this
agreement. The parties expressly agree that the Government will not request
Contractor to, nor will it distribute or relocate any Drug Product or final
packaged Drug Product from the Contractor or Subcontractor's facility(ies) which
has not been fully released by Contractor. A COA will be required prior to
invoicing against procurement CLINs.



i.
CAS Compliance



Pursuant to 48 CFR 9903.202-1 and FAR Part 30, SIGA shall submit a CAS
Disclosure Statement to the Contracting Officer no later than 90 days after
contract award. SIGA shall submit monthly progress reports detailing their
progress in becoming CAS compliant. If SIGA is unable to comply with the
requirement to be CAS complaint within 90 days after award, the contract may be
terminated for default.



j.
Risk of Loss



Subject to the provisions in FAR 52.249-8, Default (Fixed-Price Supply and
Service), SIGA will retain the physical risk of loss until product is accepted
at the SNS. Prior to delivery to the SNS, Contractor in its capacity as a
storage provider will have physical risk of loss for such product during the
period of storage.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
10

--------------------------------------------------------------------------------

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT



ARTICLE C.1.
STATEMENT OF OBJECTIVES



Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities not otherwise provided by the Government as needed to perform the
Statement of Objectives dated [redacted]* set forth in SECTION J - List of
Attachments, attached hereto and made a part of the contract.



ARTICLE C.2.
REPORTING REQUIREMENTS



See Section F for specific reporting requirements.


Performance of the contract will be monitored by the CO/COR on a regular basis.
The Contracting Officer will be responsible for inspection and acceptance of
deliverables and services. Monitoring of the contract will be based on periodic
reporting by the Contractor.


All reports required herein shall be submitted in electronic format. All
paper/hardcopy documents/reports submitted under this contract shall be printed
or copied, double-sided, on at least 30 percent post-consumer fiber paper,
whenever practicable, in accordance with FAR 4.302(b).



ARTICLE C.3.
MEETINGS/SITE VISITS



The Contractor and BARDA/AMCG shall participate in regular meetings to
coordinate and oversee the contracting effort as requested by the Contracting
Officer (CO)/Contracting Officer’s Representative (COR). Such meetings may
include, but are not limited to, a kickoff meeting to be held at a location
determined by the COR, status update meetings and/or teleconferences, site
visits to the Contractor’s and/or subcontractor’s facilities, and meetings with
individual Contractors and other HHS officials to discuss the technical,
regulatory, and ethical aspects of the program. The Contractor shall provide
data, reports, and presentations to groups of outside experts and USG personnel
and USG-contracted subject matter experts as required by the CO/COR facilitating
review of activities.


The purpose of the kickoff meeting will be to orient the Contractor to HHS/BARDA
and review contract requirements. This meeting usually occurs within a month
after contract award.


Bi-weekly or monthly status update meetings/teleconferences shall be scheduled
and established by the between the Contracting Officer’s Representative (COR),
the Contractor’s Project Leaders/delegates and Contracting Officer (CO). During
this meeting the Contractor’s Project Leaders/delegates and designees will
discuss the activities since the last call, any problems that have arisen and
the activities planned until the next call takes place. The Contractor’s Project
Leaders/delegates may choose to include other key personnel on the conference
call to give detailed updates on specific projects or this may be requested by
the Contracting Officer’s Representative.


The Contractor shall participate in Project Meetings to coordinate the
performance of the contract, as requested by the Contracting Officer’s
Representative. These meetings may include face-to-face meetings with AMCG and
BARDA in Washington, D.C. and at work sites of the Contractor. Such meetings may
include, but are not limited to, meetings of the Contractor to discuss study
designs, site visits to the Contractor’s facilities, and meetings with the
Contractor and HHS officials to discuss the technical, regulatory, and ethical
aspects of the program. Subject to the data rights provisions in this contract,
the Contractor will provide data, reports, and presentations to groups of
outside experts and USG personnel as required by the Contracting Officer and
Contracting Officer’s Representative in order to facilitate review of contract
activities.


Periodic site visits shall occur on an ad hoc basis (At least twice a year).
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
11

--------------------------------------------------------------------------------

Within thirty (30) calendar days of an FDA audit of Contractor or subcontractor
facilities, the Contractor shall provide copies of the audit findings, final
report, and a plan for addressing areas of nonconformance to FDA regulations and
guidance for GLP, GMP or GCP guidelines as identified in the final audit report.


Other U.S. Government Audits


The USG reserves the right to conduct an audit of the Contractor with 48 hours
advance notice. The USG reserves the right to accompany the Contractor on
routine and for-cause site-visits/audits of subcontractor(s). At the discretion
of the USG and independent of testing conducted by the Contractor, BARDA
reserves the right to conduct site visits/audits and collect samples of product
held by the Contractor and subcontractors.


Pre-award site visits may be made with short notice. Contractors are expected to
guarantee the availability of key staff or other staff determined by the
Government as essential for purposes of this site visit.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
12

--------------------------------------------------------------------------------

SECTION D – PACKAGING, MARKING AND SHIPPING



ARTICLE D.1.
METHOD OF DELIVERY



Unless otherwise specified by the Contracting Officer, all deliverable items to
be furnished to the Government under this contract (including invoices) shall be
made by first class mail, overnight carrier, or email as described in SECTION
F.3.


All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications. At a minimum, all
deliverables shall be marked with the date, contract number and Contractor name.
The Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.



ARTICLE D.2.
FOB DESTINATION DELIVERIES



The Contractor shall describe the storage conditions for each product,
specifically noting the acceptable temperature range required to maintain
product quality. The Contractor shall be responsible for maintaining product
temperature control until the product(s) arrives at the SNS and has completed
product acceptance by the USG. The Contractor shall provide the Government with
an ambient exposure letter that covers the time the product(s) leaves the
Contractor’s validated storage facility until arrival at DSNS. Upon Government
acceptance of the product(s) to the Government, the responsibility for
temperature control shall transfer to the Government as well as the
responsibility for logging ambient exposure time (temperatures between 8-25°C).
The Contractor will provide and place TempTale(s) on each pallet of product
while the product is inside the Contractor’s validated storage facility prior to
placing the product(s) onto the truck(s) of the designated carrier. The
Government’s acceptance of the aforementioned responsibility applies only to
temperature control and does not indicate its acceptance of the lot(s).
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
13

--------------------------------------------------------------------------------

SECTION E – INSPECTION AND ACCEPTANCE



ARTICLE E.1.
INSPECTION AND ACCEPTANCE



The Contracting Officer or the duly authorized representative will perform
inspection and acceptance of materials and services to be provided under this
contract.


For the purpose of this SECTION E, the designated Contracting Officer’s
Representative (COR) is the authorized representative of the Contracting
Officer. The COR will assist in resolving technical issues that arise during
performance. The COR however is not authorized to change any contract terms or
authorize any changes in the Statement of Work or modify or extend the period of
performance, or authorize reimbursement of any costs incurred during
performance. The Contractor is advised to review FAR 52.243-1 Changes – Fixed
Price Contracts Alternate V and FAR 52.243-2 Changes-Cost reimbursement
contracts Alternative V, which is incorporated by reference into this contract
in ARTICLE I.1.


Inspection and acceptance of reports will be performed at:


[redacted]*


Technical inspection and acceptance will be take place at:


[redacted]*


Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duty authorized representative within 30 days of
receipt.


Inspection and acceptance of batch records and analytical reports in accordance
with the Quality Agreement noted in B.5.h may make physical inspection at the
Contractor’s or subcontractor’s facilities unnecessary. Inspection and
acceptance of other physical items will be performed at the Contractor’s or a
subcontractor’s facilities as required by the Government.


Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duly authorized representative within 30 days of
receipt.



ARTICLE E.2.
FEDERAL ACQUISITION REGULATION CLAUSES INCORPORATED BY REFERENCE



The contract incorporates the following clause by reference with the same force
and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available.


FAR 52.246-2, Inspection of Supplies – Fixed Price (August 1996)


FAR 52.246-4, Inspection of Services - Fixed Price (August 1996)


FAR 52.246-5, Inspection of Services - Cost-Reimbursement (April 1984)


FAR 52.246-8, Inspection of Research and Development – Cost-reimbursement (May
2001)


* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
14

--------------------------------------------------------------------------------

FAR 52.246-9, Inspection of Research and Development (Short Form) (April 1984)


FAR 52.246-16, Responsibility for Supplies (April 1984)
 
15

--------------------------------------------------------------------------------

SECTION F – DELIVERIES OR PERFORMANCE



ARTICLE F.1.
PERIOD OF PERFORMANCE



The base period of performance of this contract shall be for sixty (60) months
from the date of award. The period of performance may be extended up to an
additional 5 years (10 years in total for the base plus option periods) with the
exercise of option(s), structured as CLINs, as set forth in SECTION B. The
period of performance for the base period of this contract shall be consistent
with the dates set forth in SECTION B. If the Government exercises option(s),
the period of performance will be extended as described under in SECTION B of
this contract.



ARTICLE F.2.
DELIVERIES



Successful performance of the final contract shall be deemed to occur upon
performance of the work described in SECTION C of this RFP and upon delivery and
acceptance of the items described in SECTION F.3 by the Contracting Officer or
their duly authorized representative.



ARTICLE F.3.
CONTRACT DELIVERABLES AND REPORTING REQUIREMENTS




ARTICLE F.3.1.
Submission of Contract Deliverables



Documents shall be delivered electronically via email to the Contracting Officer
(CO) and the Contracting Officer’s Representative (COR). When electronic
deliverables are not preferable by the Contracting Officer, all deliverables and
reports furnished to the Government under any potential resultant contract
(including invoices) shall be addressed as follows:



 
UPS/FedEx/Courier
 
USPS Mail Packages
 
[redacted]*
 
[redacted]*




 
UPS/FedEx/Courier
 
USPS Mail Packages
 
[redacted]*
 
[redacted]*




ARTICLE F.3.2.
REPORTING REQUIREMENTS



In all cases the reports are intended to provide sufficient detail to understand
the Contractor's approach and progress to addressing the technical requirements.
The reports supplement, and do NOT replace, routine (i.e. daily) communication
between the COR and project manager and/or their designee(s) regarding project
plans and progress. These reports shall be subject to the technical inspection
and requests for clarification by the COR, and approval by the CO/COR. These
reports shall be brief, factual, and prepared in accordance with the following
format:


This report shall include a description of the activities during the reporting
period and the activities planned for the ensuing reporting period. The first
reporting period consists of the first full month of performance plus any
fractional part of the initial month. Thereafter, the reporting period shall
consist of each calendar month.


The Contractor shall submit a Monthly Progress Report on or before the 15th
calendar day following the last day of each reporting period and shall include
the following:


Title Page: The title page for this report shall include the contract number and
title; the type of report and period that it covers; the Contractor's name,
address, telephone number, fax number, and e-mail address; and the date of
submission.


Distribution List: A list of individuals receiving the Technical Progress
report.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
16

--------------------------------------------------------------------------------

Progress:


SECTION I - An introduction covering the purpose and scope of the contract
effort.


SECTION II Part A: SUMMARY - A description or table summarizing ongoing
activities.


SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE – This section shall
include a description of all meetings, conference calls, etc. that have taken
place during the reporting period. Include progress on administration and
management issues (e.g. evaluating and managing subcontractor performance and
personnel changes). Please include all Quality Management System, Quality
Control, and Quality Assurance Plans as part of this report or as requested by
the COR.


SECTION II Part C: TECHNICAL PROGRESS – This section shall document the results
of work completed and costs incurred during the period covered in relation to
the proposed progress, effort, and budget. The report shall be in sufficient
detail to explain comprehensively the results achieved.


SECTION II Part D: ISSUES – This section shall include a description of problems
encountered and proposed corrective action; differences between planned and
actual progress; why the differences have occurred and what corrective actions
are planned; and if a project activity is delinquent, then what corrective
action steps are planned. Revised timelines shall be provided.


SECTION II Part E: PROPOSED WORK – This section shall include a summary of work
proposed as a rolling three (3) month forecast for the next reporting period, by
a certain date, and by whom.


SECTION II Part F: MANUFACTURING AND SUPPLY CHAIN MANAGEMENT – This section
shall include a summary of the manufacturing and supply-chain related
activities. Also include in this section updates to the production plan,
capacity projections, stability results, inventory and shipment/distribution
information.


SECTION II Part G: CONTRACTING OFFICER APPROVALS – This section shall include a
table indicating each Contracting Officer Approval (COA) request, its current
status (e.g. date submitted, date approved, date returned), amount requested,
and the vendor for which the COA authorizes subcontracted work to be performed.


Invoices: Summary of any invoices submitted during the reporting period.


A Monthly Progress Report will not be required in the same month Annual Progress
Reports or a Final Report are due.



A.
Annual Progress Report



This report shall include a summation of the activities during the reporting
period, and the activities planned for the ensuing reporting period. The first
reporting period consists of the first full year of performance plus any
fractional part of the initial year. Thereafter, the reporting period shall
consist of each calendar year.


The Contractor shall submit an Annual Progress Report on or before the 30th
calendar day following the last day of each reporting period and shall include
the following:


Title Page: The title page for this report shall include the contract number and
title; the type of report and period that it covers; the Contractor's name,
address, telephone number, fax number, and e-mail address; and the date of
submission.


Distribution List: A list of individuals receiving the Technical Progress
report.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
17

--------------------------------------------------------------------------------

Progress:


SECTION I - An introduction covering the purpose and scope of the contract
effort.


SECTION II Part A: SUMMARY - A description or table summarizing ongoing
activities.


SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE – This section shall
include a description of all meetings, conference calls, etc. that have taken
place during the reporting period. Include progress on administration and
management issues (e.g. evaluating and managing subcontractor performance and
personnel changes). Please include all Quality Management System, Quality
Control, and Quality Assurance Plans as part of this report or as requested by
the COR.


SECTION II Part C: TECHNICAL PROGRESS – This section shall document the results
of work completed and costs incurred during the period covered in relation to
proposed progress, effort, and budget. The report shall be in sufficient detail
to explain comprehensively the results achieved.


SECTION II Part D: ISSUES – This section shall include a description of problems
encountered and proposed corrective action; differences between planned and
actual progress; why the differences have occurred and what corrective actions
are planned; and if a project activity is delinquent, then what corrective
action steps are planned. Revised timelines shall be provided.


SECTION II Part E: PROPOSED WORK – This section shall include a summary of work
proposed as a rolling three (3) month forecast for the next reporting period, by
a certain date, and by whom.


SECTION II Part F: MANUFACTURING AND SUPPLY CHAIN MANAGEMENT – This section
shall include a summary of the manufacturing and supply-chain related
activities. Also include in this section updates to the production plan,
capacity projections, stability results, inventory and shipment/distribution
information.


SECTION II Part G: CONTRACTING OFFICER APPROVALS – This section shall include a
table indicating each Contracting Officer Approval (COA) request, its current
status (e.g. date submitted, date approved, date returned), amount requested,
and the vendor for which the COA authorizes subcontracted work to be performed.


Invoices: Summary of any invoices submitted during the reporting period.


An Annual Progress Report will not be required for the period when the Final
Technical Progress Report is due.



B.
Draft Final Report and Final Report



These reports are to include a summation of the work performed and results
obtained for execution of various studies or technical work packages during the
entire contract period of performance. This report shall be in sufficient detail
to describe comprehensively the results achieved. The Draft Final Progress
Report shall be due forty-five (45) calendar days prior to the expiration date
of the contract and the Final Progress Report is due no later than 30 days
following the expiration date of the contract. The report shall conform to the
following format:


Title Page: The title for these reports shall include the contract number and
title; the type of report and period that it covers; the Contractor's name,
address, telephone number, fax number, and e-mail address; and the date of
submission.


Distribution List: A list of individuals receiving the Technical Progress
report.


Progress:
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
18

--------------------------------------------------------------------------------

SECTION I: EXECUTIVE SUMMARY - Summarize the purpose and scope of the contract
effort including a summary of the major accomplishments relative to the specific
activities set forth in the Statement of Work.


SECTION II: RESULTS - A detailed description of the work performed and the
results obtained including all expenses for the entire contract period of
performance.



D.
FDA Regulatory Agency Correspondence, Meeting Summaries, and Submissions.




a)
Within five business days of any formal meeting with the FDA or other regulatory
agency, the Contractor shall forward the initial draft minutes to the COR. The
Contractor shall forward the final minutes when available.




b)
Within five business days of any informal meeting with the FDA or other
regulatory agency, the Contractor shall forward the initial draft minutes to the
COR. The Contractor shall forward the final minutes when available and if
applicable.




c)
The Contractor shall forward the dates and times of any meeting with the FDA and
other regulatory agencies to the COR as soon as the meeting times are known and
make arrangements for appropriate BARDA staff to attend the meetings.




d)
The Contractor shall provide the COR the opportunity to review and comment upon
any documents to be submitted to the FDA or other regulatory agency. The
Contractor shall provide the COR with five (5) business days in which to review
and provide comments back to the Contractor prior to the Contractor’s submission
to the FDA.




e)
The Contractor shall forward Standard Operating Procedures (SOPs) upon request
from the COR.




f)
The Contractor shall provide raw data and/or specific analysis of data generated
with USG funds upon request from the COR.




g)
The Contractor shall notify the Contracting Officer’s Representative and
Contracting Officer within 24 hours of all FDA arrivals to conduct site
visits/audits by any regulatory agency. The Contractor shall provide the USG
with an exact copy (non-redacted) of the FDA Form 483 and the Establishment
Inspection Report (EIR). The Contractor shall provide the Contracting Officer’s
Representative and Contracting Officer copies of the plan for addressing areas
of non-conformance to FDA regulations for GLP guidelines as identified in the
audit report, status updates during the plans execution, and a copy of all final
responses to the FDA. The Contractor shall also provide redacted copies of any
FDA audits received from subcontractors that occur as a result of this contract
or for this product. The redactions shall be limited to issues that are
unrelated to the subcontractor’s performance on any award made under this RFP.
The Contractor shall make arrangements with the COR for the appropriate BARDA
representative(s) to be present during the final debrief by the regulatory
inspector.




E.
Other Requirements/Deliverables




a)
Integrated Master Project Plan



[redacted]*
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
19

--------------------------------------------------------------------------------

1.
Technology Packages



Technology packages developed under the contract that includes complete
protocols must be submitted at the request of the Contracting Officer’s
Representative. See FAR clauses 52.227-11, Patent Rights-Ownership by the
Contractor, and 52.227-14, Rights in Data. This report shall be due upon request
from the COR.



2.
Experimental Protocols



The Contractor shall submit to the COR all study/experiment/test plans, designs,
and protocols prior to execution for approval or upon request by the COR when
required.



3.
Annual/Final Invention Report



All reports and documentation required by FAR Clause 52.227-11, Patent
Rights-Ownership by the Contractor, including, but not limited to, the invention
disclosure report, the confirmatory license, and the Government support
certification. An Annual Invention Report shall be due on or before the 30th
calendar day after the completion of each reporting period. A Final Invention
Report (see FAR 27.303 (b)(2)(ii)) shall be due on or before the expiration date
of the contract. If no invention is disclosed or no activity has occurred on a
previously disclosed invention during the applicable reporting period, a
negative report shall be submitted to the Contracting Officer.



4.
Publications



Any manuscript or scientific meeting abstract containing data generated under
this contract must be submitted to COR for review prior to submission. Reports
shall be due within 30 calendar days for manuscripts and 15 calendar days for
abstracts.



5.
Press Releases



The Contractor agrees to accurately and factually represent the work conducted
under this contract in all press releases. The Contractor shall ensure the
Contracting Officer has received and approved an advanced copy of any press
release not less than five (5) business days prior to the issuance of any
potential press release.



6.
Security Report



The Contractor shall report to the government any activity; or incident that is
in violation of established security standards; or indicates the loss or theft
of government products. Reports shall be due within 24 hours after occurrence of
an activity or incident.



7.
Security Plan



Please see attachments 15 and 16 for security requirements and a template for
the Security Plan.



8.
Quality Management System Plan



The Contractor shall submit to the COR a Quality Management System Plan for
approval no later than 60 days from the date of award.



9.
Manufacturing Plan



The Contractor shall submit to the COR a comprehensive manufacturing plan for
review and approval no later than 60 days from the date of award.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
20

--------------------------------------------------------------------------------

ARTICLE F.3.3.
DELIVERABLE SCHEDULE

 
Successful performance of the final contract shall be deemed to occur upon
performance of the work set forth in the Statement of Work dated [redacted]*,
set forth in SECTION J - List of Attachments of this contract and upon delivery
and acceptance by the Contracting Officer, or the duly authorized
representative, of the following items in accordance with the stated delivery
schedule below:
 

 
Item
No.
 
Description
 
Addresses
 
Deliverable Schedule
                 
1
 
Bi-Weekly Meetings and Meeting Minutes
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Meeting minutes are due no later than five business days following each meeting.
                 
2
 
Monthly Progress Report
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Reports are due on or before the 15th of each month following the end of each
reporting period.
                 
3
 
Annual Progress Report
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Reports are due on or before the 30th calendar day following the end of each
reporting period.
                 
4
 
Draft Final Progress Report
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Report is due 45 Calendar days prior to the expiration date of the contract.
                 
5
 
Final Progress Report
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Report is due no later than 30 calendar days after the expiration date of the
contract.
                 
6
 
FDA/ Regulatory Agency Correspondence and Meeting Summaries
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Reports are due within 5 business days of each meeting for Contractor’s minutes,
upon receipt of minutes from FDA/ regulatory agency, and upon request from the
COR.
                 
7
 
Integrated Master Project Plan -Critical Path Milestones - Work Breakdown
Structure - Risk Mitigation Plan/Matrix
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Report is due within 90 days of contract award. Updates are due as requested by
the COR.
                 
8
 
Technology Packages
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Upon request from the COR.
               

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
21

--------------------------------------------------------------------------------

 
9
 
Experimental Protocols
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Upon request from the COR.
                 
10
 
Annual/Final Invention Report
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
An Annual Invention Report is due on or before the 30th calendar day after the
completion of each reporting period. A Final Invention Report is due on or
before the expiration date of the contract.
                 
11
 
Publications
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Reports are due within 30 calendar days for manuscripts and 15 calendar days for
abstracts.
                 
12
 
Press Releases
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Reports/Notices are due for approval to the CO not less than five (5) business
days prior to the issuance of any potential press release.
                 
13
 
Security Report
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Reports are due within 24 hours after occurrence of an activity or incident.
                 
14
 
Security Plan
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Final plan due within 30 days of contract award.
                 
15
 
Manufacturing Plan
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Due within 60 days of contract award.
                 
16
 
Delivery Schedule
 
CO: (1) electronic copy
 
COR: (1) electronic copy
 
Due within 30 days of contract award
               

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
22

--------------------------------------------------------------------------------

ARTICLE F.4.
FEDERAL ACQUISITION REGULATION CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2
(FEBRUARY 1998)



This contract incorporates the following clause(s) by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. The full text of each clause may be
accessed electronically at this address: http://www.acquisition.gov/far.


FAR 52.242-15, Stop-Work Order (August 1989)


FAR 52.242-15, Stop-Work Order, Alternate 1 (April 1984)


FAR 52.246-7, Inspection of Research and Development – Fixed Price (August 1996)
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
23

--------------------------------------------------------------------------------

SECTION G – CONTRACT ADMINISTRATION



ARTICLE G.1.
CONTRACTING OFFICER



The following Contracting Officer (CO) will represent the Government for the
purpose of this contract:


[redacted]*


The Contracting Officer is the only individual who can legally commit and bind
the Government to the expenditure of public funds. No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions or other stipulations of this contract. Any other commitment, either
explicit or implied, is invalid.


The CO is the only person with authority to act as agent of the Government under
this contract. Only the Contracting Officer has authority to: (1) direct or
negotiate any changes in the statement of objectives; (2) modify or extend the
period of performance; (3) change the delivery schedule; (4) authorize
reimbursement to the Contractor for any costs incurred during the performance of
this contract; (5) obligate or de-obligate funds into the contract; (6) sign
written licensing agreements; or (7) otherwise change any terms and conditions
of this contract.


No information, other than that which may be contained in an authorized
modification to this contract duly issued by the Contracting Officer, which may
be received from any person employed by the United States Government, or
otherwise, shall be considered grounds for deviation from any stipulation of
this contract.


The Government may unilaterally change its CO designation.



ARTICLE G.2
CONTRACTING OFFICER'S REPRESENTATIVE (COR)



The following Contracting Officer's Representative (COR) will represent the
Government for the purpose of this contract:


[redacted]*


The COR is responsible for:



a.
Monitoring the Contractor's technical progress, including the surveillance and
assessment of performance and recommending to the Contracting Officer changes in
requirements;




b.
Assisting the Contracting Officer in interpreting the statement of work and any
other technical performance requirements;




c.
Performing technical evaluation as required;




d.
Performing technical inspections and assisting the Contracting Officer in
acceptances of deliverables required by this contract;




e.
Assisting in the resolution of technical problems encountered during
performance;




f.
The Government may unilaterally change its COR designation(s).

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
24

--------------------------------------------------------------------------------

ARTICLE G.3.
KEY CONTRACTOR’S POINTS OF CONTACT



The Contractor shall provide primary and secondary points of contact that will
be available 24 hours per day, 7 days per week, to be notified in case of a
public health emergency.



ARTICLE G.4.
KEY PERSONNEL



The key personnel specified in this contract are considered to be essential to
work performance. At least 30 days prior to the contractor voluntarily diverting
any of the specified individuals to other programs or contracts the Contractor
shall notify the Contracting Officer and shall submit a justification for the
diversion or replacement and a request to replace the individual. The request
must identify the proposed replacement and provide an explanation of how the
replacement's skills, experience, and credentials meet or exceed the
requirements of the contract (including, when applicable, Human Subjects Testing
requirements). If the employee of the contractor is terminated for cause or
separates from the contractor voluntarily with less than thirty (30) days’
notice, the Contractor shall provide the maximum notice practicable under the
circumstances. The Contractor shall not divert, replace, or announce any such
change to key personnel without the written consent of the Contracting Officer.
The contract will be modified to add or delete key personnel as necessary to
reflect the agreement of the parties.


The following individual(s) is/are considered to be essential to the work being
performed hereunder:


Name
Title
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*




ARTICLE G.5.
INVOICE SUBMISSION




(a)
The Contractor shall submit an electronic copy of contract monthly
invoices/financial reports to the Contracting Officer as defined above, in
ARTICLE G of this contract.




(b)
Contractor invoices/financial reports shall conform to the form, format, and
content requirements of the instructions for Invoice/Financing requests made a
part of the contract at Section J, Attachments 2 & 3.




(c)
Monthly invoices must include the cumulative total expenses to date, adjusted
(as applicable) to show any amounts suspended by the Government.




(d)
The Contractor agrees to immediately notify the Contracting Officer in writing
if there is an anticipated overrun (any amount) or unexpended balance (greater
than 10 percent) of the estimated costs for the base period or any options (See
estimated costs under Articles B.2 and B.3) and the reasons for the variance.
Also refer to the requirements of FAR Clause 52.232-20, Limitation of Cost.




(e)
The Contractor shall submit an electronic copy of the payment request to the
approving official instead of a paper copy. The payment request shall be
transmitted as an attachment via e-mail to the address listed below in one of
the following formats: MSWord, MS Excel, or Adobe Portable Document Format
(PDF). Only one payment request shall be submitted per e-mail and the subject
line of the e-mail shall include the Contractor's name, contract number, and
unique invoice number.

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
25

--------------------------------------------------------------------------------

(f)
All invoice submissions shall be in accordance with FAR Clause 52.232-25, Prompt
Payment.




(g)
The Contractor may not invoice for any CLIN prior to delivery and acceptance of
services.




(h)
Invoices shall submit invoices electronically to the Contracting Officer (CO),
the Contracting Specialist (CS), the Contracting Officer’s Representative (COR),
PSC (PSC_Invoices@psc.hhs.gov, and e-Room electronically. Unless otherwise
specified by the Contracting Officer, all deliverables, invoices, and reports
furnished to the Government under the resultant contract shall be addressed as
follows:



[redacted]*
 
[redacted]*
 
[redacted]*
 
[redacted]*
 




ARTICLE G.6.
INDIRECT COST RATES



The following [redacted]* rates will be utilized for billing purposes during the
period of performance:


G&A: [redacted]*%


Overhead: [redacted]*%


Fringe: [redacted]*%


[redacted]*



ARTICLE G.7.
PROVIDING ACCELERATED PAYMENT TO SMALL BUSINESS SUBCONTRACTORS, FAR 52.232-40
(DECEMBER 2013)




(a)
Upon receipt of accelerated payments from the Government, the Contractor shall
make accelerated payments to its small business subcontractors under this
contract, to the maximum extent practicable and prior to when such payment is
otherwise required under the applicable contract or subcontract, after receipt
of a proper invoice and all other required documentation from the small business
subcontractor.




(b)
The acceleration of payments under this clause does not provide any new rights
under the prompt Payment Act.




(c)
Include the substance of this clause; include this paragraph c, in all
subcontracts with small business concerns, including subcontracts with small
business concerns for the acquisition of commercial items.

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
26

--------------------------------------------------------------------------------

ARTICLE G.8.
REIMBURSEMENT OF COST



The Government shall reimburse the Contractor those costs determined by the
Contracting Officer to be allowable (hereinafter referred to as allowable cost)
in accordance with FAR 52.216-7, Allowable Cost and Payment and FAR Subpart
31.2.



ARTICLE G.9.
CONTRACT COMMUNICATIONS/CORRESPONDENCE



The Contractor shall identify all correspondence, reports, and other data
pertinent to this contract by imprinting thereon the contract number
HHSO100201800019C from Page 1 of the contract.


ARTICLE G.10.
POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE




(a)
Purpose: In accordance with FAR Subpart 42.15, the Contractor’s performance will
be periodically evaluated by the government in order to provide current
information for current and future source selection purposes. These evaluations
will therefore be marked “Source Selection Information.”




(b)
Performance Evaluation Period: The Contractor’s performance will be evaluated at
least annually.




(c)
Evaluators: The performance evaluation will be completed jointly by the
Contracting Officer’s Representative and the Contracting Officer.




(d)
Performance Evaluation Factors: The Contractor's performance will be evaluated
in accordance with FAR Subpart 42.15 and Attachment #5, Contract Performance
Evaluation Report. The final performance evaluation will be prepared at the time
of completion of work. In addition to the final evaluation, interim
evaluation(s) will be prepared Annually as to coincide with the Anniversary date
of the contract.




(e)
Contractor Review: A copy of the evaluation will be provided to the Contractor
as soon as practicable after completion of the evaluation. The Contractor shall
submit comments, rebutting statements, or additional information to the
Contracting Officer within 30 calendar days after receipt of the evaluation.




(f)
Resolving Disagreements between the Government and the Contractor: Disagreements
between the parties regarding the evaluation will be reviewed at a level above
the Contracting Officer. The ultimate conclusion on the performance evaluation
is a decision of the contracting agency.  Copies of the evaluation, Contractor's
response, and review comments, if any, will be retained as part of the
evaluation.




(g)
Release of Contractor Performance Evaluation Information: The completed
evaluation will not be released to other than Government personnel and the
Contractor whose performance is being evaluated. Disclosure of such information
could cause harm both to the commercial interest of the Government and to the
competitive position of the Contractor being evaluated, as well as impede the
efficiency of Government operations.




(h)
Source Selection Information: Departments and agencies may share past
performance information with other Government departments and agencies when
requested to support future award decisions. The information may be provided
through interview and/or by sending the evaluation and comment document to the
requesting source selection official.




(i)
Retention Period: The agency will retain past performance information for a
maximum period of 3 years after completion of contract performance for the
purpose of providing source selection information for future contract awards.




(j)
Electronic Access to Contractor Performance Evaluations: Contractors may access
evaluations through a secure website for review and comment at the following:
http://cpars.gov

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
27

--------------------------------------------------------------------------------

ARTICLE G.11.
GOVERNMENT PROPERTY




(a)
In addition to the requirements of the clause, GOVERNMENT PROPERTY, incorporated
in SECTION I of this contract, the Contractor shall comply with the provisions
of HHS Publication, "Contractor's Guide for Control of Government Property,"
which is incorporated into this contract by reference. This document can be
accessed at:



http://www.hhs.gov/hhsmanuals/  (HHS Logistics Management Manual)


Among other issues, this publication provides a summary of the Contractor's
responsibilities regarding purchasing authorizations and inventory and reporting
requirements under the contract.



(b)
Notwithstanding the provisions outlined in the HHS Publication, "Contractor's
Guide for Control of Government Property," which is incorporated in this
contract in paragraph 1 above, the Contractor shall use the form entitled,
"Report of Government Owned, Contractor Held Property" for submitting summary
reports required under this contract, as directed by the Contracting Officer or
his/her designee. This form is included as an attachment in SECTION J of this
contract.

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
28

--------------------------------------------------------------------------------

SECTION H – SPECIAL CONTRACT REQUIREMENTS


The Contractor is responsible for following the requirements below in conducting
its own work under this Contract. The Contractor also is responsible for
incorporating these provisions into any subcontract awarded, if applicable to
the specific nature of the work in the subcontract. Accordingly, those
provisions shall be flowed-down as applicable.



ARTICLE H.1.
PROTECTION OF HUMAN SUBJECTS




(a)
Contractor agrees that the rights and welfare of human subjects involved in
research under this contract shall be protected in accordance with 45 CFR Part
46 and with the Contractor's current Assurance of Compliance on file with the
Office for Human Research Protections (OHRP), Department of Health and Human
Services. The Contractor further agrees to provide certification at least
annually that the Institutional Review Board has reviewed and approved the
procedures, which involve human subjects in accordance with 45 CFR Part 46 and
the Assurance of Compliance.




(b)
The Contractor shall bear full responsibility for the performance of all work
and services involving the use of human subjects under this contract and shall
ensure that work is conducted in accordance with the protocol(s) approved by
either the IRB or IEC. The parties hereto agree that the Contractor retains the
right to control and direct the performance of all work under this contract. The
Contractor shall not deem anything in this contract to constitute the Contractor
or any subcontractor, agent or employee of the Contractor, or any other person,
organization, institution, or group of any kind whatsoever, as the agent or
employee of the Government. The Contractor agrees that it has entered into this
contract and will discharge its obligations, duties, and undertakings and the
work pursuant thereto, whether requiring professional judgment or otherwise, as
an independent Contractor without imputing liability on the part of the
Government for the acts of the Contractor or its employees.




(c)
Contractors involving other agencies or institutions in activities considered to
be engaged in research involving human subjects must ensure that such other
agencies or institutions obtain their own FWA if they are routinely engaged in
research involving human subjects or ensure that such agencies or institutions
are covered by the Contractors’ FWA via designation as agents of the institution
or via individual investigator agreements (see OHRP website at:
http://www.hhs.gov/ohrp/policy/guidanceonalternativetofwa.pdf).




(d)
If at any time during the performance of this contract, the Contracting Officer
determines, in consultation with OHRP that the Contractor is not in compliance
with any of the requirements and/or standards stated in paragraphs (a) and (b)
above, the Contracting Officer may immediately suspend, in whole or in part,
work and further payments under this contract until the Contractor corrects the
noncompliance. The Contracting Officer may communicate the notice of suspension
by telephone with confirmation in writing. If the Contractor fails to complete
corrective action within the period of time designated in the Contracting
Officer's written notice of suspension, the Contracting Officer may, after
consultation with OHRP, terminate this contract in whole or in part, and the
Contractor's name may be removed from the list of those Contractors with
approved Human Subject Assurances.




ARTICLE H.2.
CLINICAL RESEARCH



These Clinical Terms apply to all grants and contracts that involve clinical
research.


The Government shall have unlimited rights to all protocols, data generated from
the execution of these protocols, and final reports, funded by the Government
under this contract, as defined in Rights in Data Clause in FAR 52.227-14. The
Government reserves the right to request that the Contractor provide any
contract deliverable in a non-proprietary form, to ensure the Government has the
ability to review and distribute the deliverables, as the Government deems
necessary.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
29

--------------------------------------------------------------------------------

ARTICLE H.2.1.
Safety and Monitoring Issues



Institutional Review Board (IRB) or Independent Ethics Committee (IEC) Approval


Before award and then with Annual Progress Reports, the Contractor shall submit
to the Government a copy of the current IRB or IEC approved informed consent
document, documentation of continuing review and approval and the Office of
Human Research Protections (OHRP) FWA number for the institution or site.


If other institutions are involved in the research (e.g., a multicenter clinical
trial or study), each institution's IRB or IEC must review and approve the
protocol. They must also provide the Government initial and annual documentation
of continuing review and approval, including the current approved informed
consent document and FWA number.


The grantee institution must ensure that the applications as well as all
protocols are reviewed by their IRB or IEC.


To help ensure the safety of participants enrolled in BARDA-funded studies, the
Contractor must provide the Government a summary explanation and copies of
documents related to all major changes in the status of ongoing protocols,
including the following:



1.
All amendments or changes to the protocol, identified by protocol version
number, date, or both and date it is valid.




2.
All changes in informed consent documents, identified by version number, date,
or both and dates it is valid.




3.
Termination or temporary suspension of patient accrual.




4.
Termination or temporary suspension of the protocol.




5.
Any change in IRB approval.




6.
Any other problems or issues that could affect the participants in the studies.



Contractors must notify BARDA through the Contracting Officer’s Representative
(COR) and Contracting Officer (CO) of any of the above changes within 24 hours
by email, followed by a letter signed by the institutional business official,
detailing notification of the change of status to the local IRB and a copy of
any responses from the IRB or IEC.


If a clinical protocol has been reviewed by an Institutional Bio-safety
Committee (IBC) or the NIH Recombinant DNA Advisory Committee (RAC), the
Contractor must provide information about the initial and ongoing review and
approval, if any. See the NIH Guidelines for Research Involving Recombinant DNA
Molecules.


ARTICLE H.2.2.
Data and Safety Monitoring Requirements



The Contractor may be required to conduct independent safety monitoring for
clinical trials of investigational drugs, devices, or biologics; clinical trials
of licensed products; and clinical research of any type involving more than
minimal risk to volunteers. Independent monitoring can take a variety of forms.
Phase III clinical trials must have an assigned independent data and safety
monitoring board (DSMB); other trials may require DSMB oversight as well. The
Contractor shall inform the Government of any upcoming site visits and/or audits
of Contractor facilities funded under this effort. BARDA reserves the right to
accompany the Contractor on site visits and/or audits of Contractors and
Subcontractors as the Government deems necessary.


The type of monitoring to be used shall be mutually agreed upon between the
Contractor and the Government before enrollment starts. Discussions with the
responsible COR regarding appropriate safety monitoring and approval of the
final monitoring plan by BARDA must occur before patient enrollment begins and
may include discussions about the appointment of one of the following:
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
30

--------------------------------------------------------------------------------

1.
Independent Safety Monitor – a physician or other appropriate expert who is
independent of the study and available in real time to review and recommend
appropriate action regarding adverse events and other safety issues.




2.
Independent Monitoring Committee (IMC) or Safety Monitoring Committee (SMC) – a
small group of independent investigators and biostatisticians who review data
from a particular study.




3.
Data and Safety Monitoring Board – an independent committee charged with
reviewing safety and trial progress and providing advice with respect to study
continuation, modification, and termination. The Contractor may be required to
use an established BARDA DSMB or to organize an independent DSMB. All phase III
clinical trials must be reviewed by a DSMB; other trials may require DSMB
oversight as well. Please refer to: NIAID Principles for Use of a Data and
Safety Monitoring Board (DSMB) for Oversight of Clinical Trials Policy. The
Government retains the right to place a nonvoting member on the DSMB.



When a monitor or monitoring board is organized, a description of it, its
charter or operating procedures (including a proposed meeting schedule and plan
for review of adverse events), and roster and curriculum vitae from all members
must be submitted to and approved by the Government before enrollment starts.


Additionally, the Contractor must submit written summaries of all reviews
conducted by the monitoring group to the Government within 30 days of reviews or
meetings.



H.2.3.
BARDA Protocol Review Process Before Patient Enrollment Begins



BARDA has a responsibility to ensure that mechanisms and procedures are in place
to protect the safety of participants in BARDA-supported clinical trials.
Therefore, before patient accrual or participant enrollment, the Contractor must
provide the following (as applicable) for review and approval by the Government:



1.
IRB or IEC approved clinical research protocol identified by version number,
date, or both, including details of study design, proposed interventions,
patient eligibility, and exclusion criteria;




2.
Documentation of IRB or IEC approval, including OHRP FWA number, IRB or IEC
registration number, and IRB or IEC name;




3.
IRB or IEC approved informed consent document, identified by version number,
date, or both and date it is valid;




4.
Plans for the management of side effects;




5.
Procedures for assessing and reporting adverse events;




6.
Plans for data and safety monitoring (see B above) and monitoring of the
clinical study site, pharmacy, and laboratory;




7.
Documentation that the Contractor and all study staff responsible for the design
or conduct of the research have received Good Clinical Practice (GCP) training
in the protection of human subjects.



BARDA comments will be forwarded to the Contractor within two weeks (10 business
days) of receipt of the above information. The Contractor must address in
writing all study design, safety, regulatory, ethical, and conflict of interest
concerns raised by the COR to the satisfaction of the Government before patient
accrual or participant enrollment can begin. After the Government receives the
corrected documentation, a written Contracting Officer Authorization (COA)
letter may be provided to the Contractor. This COA provides authorization to the
Contractor to execute the specific clinical study funded in part or in whole by
the Government.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
31

--------------------------------------------------------------------------------

ARTICLE H.2.4.
Required Time-Sensitive Notification



Under an IND or IDE, the sponsor must provide FDA safety reports of serious
adverse events. Under these Clinical Terms of Award, the Contractor must submit
copies to the responsible Contracting Officer's representative (COR) as follows:



1.
Expedited safety report of unexpected or life-threatening experience or death –
A copy of any report of unexpected or life-threatening experience or death
associated with the use of an IND drug, which must be reported to FDA by
telephone or fax as soon as possible but no later than seven days after the IND
sponsor’s receipt of the information, must be submitted to the Contracting
Officer's Representative within 24 hours of FDA notification.




2.
Expedited safety reports of serious and unexpected adverse experiences – A copy
of any report of unexpected and serious adverse experience associated with use
of an IND drug or any finding from tests in laboratory animals that suggests a
significant risk for human subjects, which must be reported in writing to FDA as
soon as possible but no later than 15 calendar days after the IND sponsor’s
receipt of the information, must be submitted to the Contracting Officer’s
Representative within 24 hours of FDA notification.




3.
IDE reports of unanticipated adverse device effect – A copy of any reports of
unanticipated adverse device effect submitted to FDA must be submitted to the
Contracting Officer’s Representative within 24 hours of FDA notification.




4.
Expedited safety reports – shall be sent to the COR concurrently with the report
to FDA.




5.
Other adverse events documented during the course of the trial shall be included
in the annual IND or IDE report and reported to the COR annually.



In case of problems or issues, the COR will contact the Contractor within 10
working days by email, followed within 7 calendar days by an official letter to
the Contractor. The Contractor shall forward the official letter to the
principal investigator listing issues and appropriate actions to be discussed.


Safety reporting for research not performed under an IND or IDE


Ongoing safety reporting requirements for research not performed under an IND or
IDE shall be mutually agreed upon by the Contracting Officer’s Representative
and the Contractor.



ARTICLE H.3.
HUMAN MATERIALS



The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.



ARTICLE H.4.
NEEDLE EXCHANGE



The Contractor shall not use contract funds to carry out any program of
distributing sterile needles or syringes for the hypodermic injection of any
illegal drug.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
32

--------------------------------------------------------------------------------

ARTICLE H.5.
ACKNOWLEDGEMENT OF FEDERAL FUNDING



The Contractor shall clearly state, when issuing statements, press releases,
requests for proposals, bid solicitations and other documents describing
projects or programs funded in whole or in part with Federal money: (1) the
percentage of the total costs of the program or project which will be financed
with Federal money; (2) the dollar amount of Federal funds for the project or
program; and (3) the percentage and dollar amount of the total costs of the
project or program that will be financed by nongovernmental sources.



ARTICLE H.6.
RESTRICTIONS ON ABORTIONS



The Contractor shall not use funds for any abortion.



ARTICLE H.7.
GUN CONTROL



The Contractor shall not use contract funds in whole or in part, to advocate or
promote gun control.



ARTICLE H.8.
CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH



The Contractor shall not use contract funds for (1) the creation of a human
embryo or embryos for research purposes; or (2) research in which a human embryo
or embryos are destroyed, discarded, or knowingly subjected to risk of injury or
death greater than that allowed for research on fetuses in utero under 45 CFR
46.204(b) and Section 498(b) of the Public Health Service Act (42 U.S.C.
289g(b)). The term "human embryo or embryos" includes any organism, not
protected as a human subject under 45 CFR 46 as of the date of the enactment of
this Act, that is derived by fertilization, parthenogenesis, cloning, or any
other means from one or more human gametes or human diploid cells.


Additionally, in accordance with the March 4, 1997 Presidential Memorandum
entitled “Prohibition on Federal Funding for Cloning of Human Beings”, federal
funds may not be used for cloning of human beings.



ARTICLE H.9.
DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION



The Contractor shall not use contract funds to disseminate information that is
deliberately false or misleading.



ARTICLE H.10.
CARE OF LIVE VERTEBRATE ANIMALS



(a)    Before undertaking performance of any contract involving animal-related
activities where the species is regulated by the United Sates Department of
Agriculture (USDA), the Contractor shall register with the Secretary of
Agriculture of the United States in accordance with 7 U.S.C. 2136 and 9 CFR 2.25
through 2.28. The Contractor shall furnish evidence of the registration to the
Contracting Officer.


(b)    The Contractor shall acquire vertebrate animals used in research from a
dealer licensed by the Secretary of Agriculture under 7 U.S.C. 2133 and 9 CFR
2.1 2.11, or from a source that is exempt from licensing under those sections.


(c)    The Contractor agrees that the care, use, and intended use of any live
vertebrate animals in the performance of this contract shall conform with the
Public Health Service (PHS) Policy on Humane Care of Use of Laboratory Animals
(PHS Policy), the current Animal Welfare Assurance (Assurance), the Guide for
the Care and Use of Laboratory Animals (National Academy Press, Washington, DC)
and the pertinent laws and regulations of the United States Department of
Agriculture (see 7 U.S.C. 2131 et seq. and 9 CFR subchapter A, Parts 1-4). In
case of conflict between standards, the more stringent standard shall govern.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
33

--------------------------------------------------------------------------------

(d)    If at any time during performance of this contract, the Contracting
Officer determines, in consultation with the Office of Laboratory Animal Welfare
(OLAW), National Institutes of Health (NIH), that the Contractor is not in
compliance with any of the requirements and standards stated in paragraphs (a)
through (c) above, the Contracting Officer may immediately suspend, in whole or
in part, work and further payments under this contract until the Contractor
corrects the noncompliance. Notice of the suspension may be communicated by
telephone and confirmed in writing. If the Contractor fails to complete
corrective action within the period of time designated in the Contracting
Officer's written notice of suspension, the Contracting Officer may, in
consultation with OLAW, NIH, terminate this contract in whole or in part, and
the Contractor's name may be removed from the list of those contractors with
Animal Welfare Assurances.


Note: The Contractor may request registration of its facility and a current
listing of licensed dealers from the Regional Office of the Animal and Plant
Health Inspection Service (APHIS), USDA, for the region in which its research
facility is located. The location of the appropriate APHIS Regional Office, as
well as information concerning this program may be obtained by contacting the
Animal Care Staff, USDA/APHIS, 4700 River Road, Riverdale, Maryland 20737
(Email: ace@aphis.usda.gov; Web site:
(http://www.aphis.usda.gov/wps/portal/aphis/ourfocus/animalwelfare).


ARTICLE H.11.
ANIMAL WELFARE



All research involving live, vertebrate animals shall be conducted in accordance
with the Public Health Service Policy on Humane Care and Use of Laboratory
Animals (PHS Policy). The PHS Policy can be accessed at:
http://grants1.nih.gov/grants/olaw/references/phspol.htm.


ARTICLE H.12.
PAPERWORK REDUCTION ACT




(a)
This contract involves a requirement to collect or record information calling
either for answers to identical questions from 10 or more persons other than
Federal employees, or information from Federal employees which is outside the
scope of their employment, for use by the Federal government or disclosure to
third parties; therefore, the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et
seq.) shall apply to this contract. No plan, questionnaire, interview guide or
other similar device for collecting information (whether repetitive or single
time) may be used without the Office of Management and Budget (OMB) first
providing clearance. Contractors and the Contracting Officer's Representative
shall be guided by the provisions of 5 CFR part 1320, Controlling Paperwork
Burdens on the Public, and seek the advice of the HHS operating division or
Office of the Secretary Reports Clearance Officer to determine the procedures
for acquiring OMB clearance.




(b)
The Contractor shall not expend any funds or begin any data collection until the
Contracting Officer provides the Contractor with written notification
authorizing the expenditure of funds and the collection of data. The Contractor
shall allow at least 120 days for OMB clearance. The Contracting Officer will
consider excessive delays caused by the Government which arise out of causes
beyond the control and without the fault or negligence of the Contractor in
accordance with the Excusable Delays or Default clause of this contract.



ARTICLE H.13.
RESTRICTION ON PORNOGRAPHY ON COMPUTER NETWORKS



The Contractor shall not use contract funds to maintain or establish a computer
network unless such network blocks the viewing, downloading, and exchanging of
pornography.


ARTICLE H.14.
CERTIFICATION OF FILING AND PAYMENT OF TAXES



The Contractor must be in compliance with Section 518 of the Consolidated
Appropriations Act of FY 2014.


ARTICLE H.15.
SUBCONTRACTING PROVISIONS




(a)
Small Business Subcontracting Plan




1.
The Small Business Subcontracting Plan, dated [redacted]* is attached hereto and
made a part of this contract.

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
34

--------------------------------------------------------------------------------

2.
The failure of any Contractor or subcontractor to comply in good faith with FAR
Clause 52.219-8, entitled "Utilization of Small Business Concerns" incorporated
in this contract and the attached Subcontracting Plan, will be a material breach
of such contract or subcontract and subject to the remedies reserved to the
Government under FAR Clause 52.219-16 entitled, "Liquidated
Damages-Subcontracting Plan."




(b)
Subcontracting Reports



The Contractor shall submit the following Subcontracting reports electronically
via the "electronic Subcontracting Reporting System (eSRS) at
http://www.esrs.gov.



1.
Individual Subcontract Reports (ISR)

Regardless of the effective date of this contract, the Report shall be due on
the following dates for the entire life of this contract:

·
[redacted]*

·
[redacted]*

·
[redacted]*




 
2.
Summary Subcontract Report (SSR)

Regardless of the effective date of this contract, the Summary Subcontract
Report shall be submitted annually on the following date for the entire life of
this contract:

·
[redacted]*



For both the Individual and Summary Subcontract Reports, the Contracting Officer
shall be included as a contact for notification purposes at the following e-mail
address defined in SECTION F.3.


ARTICLE H.16.
ELECTRONIC INFORMATION AND TECHNOLOGY ACCESSIBILITY NOTICE




a.
Section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), as amended by
the Workforce Investment Act of 1998 and the Architectural and Transportation
Barriers Compliance Board Electronic and Information (EIT) Accessibility
Standards (36 CFR part 1194), require that when Federal agencies develop,
procure, maintain, or use electronic and information technology, Federal
employees with disabilities have access to and use of information and data that
is comparable to the access and use by Federal employees who are not individuals
with disabilities, unless an undue burden would be imposed on the agency.
Section 508 also requires that individuals with disabilities, who are members of
the public seeking information or services from a Federal agency, have access to
and use of information and data that is comparable to that provided to the
public who are not individuals with disabilities, unless an undue burden would
be imposed on the agency.




b.
Accordingly, any Contractor responding to this solicitation must comply with
established HHS EIT accessibility standards. Information about Section 508 is
available at http://www.hhs.gov/web/508. The complete text of the Section 508
Final Provisions can be accessed at
http://www.access-board.gov/sec508/standards.htm.




c.
The Section 508 accessibility standards applicable to this solicitation are
stated in the clause at 352.239-74, Electronic and Information Technology
Accessibility.



In order to facilitate the Government's determination whether proposed EIT
supplies meet applicable Section 508 accessibility standards, Contractors must
submit an HHS Section 508 Product Assessment Template, in accordance with its
completion instructions. The purpose of the template is to assist HHS
acquisition and program officials in determining whether proposed EIT supplies
conform to applicable Section 508 accessibility standards. The template allows
Contractors or developers to self-evaluate their supplies and document--in
detail--whether they conform to a specific Section 508 accessibility standard,
and any underway remediation efforts addressing conformance issues. Instructions
for preparing the HHS Section 508 Evaluation Template are available under
Section 508 policy on the HHS Web site http://hhs.gov/web/508.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
35

--------------------------------------------------------------------------------

In order to facilitate the Government's determination whether proposed EIT
services meet applicable Section 508 accessibility standards, Contractors must
provide enough information to assist the Government in determining that the EIT
services conform to Section 508 accessibility standards, including any underway
remediation efforts addressing conformance issues.


d. Respondents to this solicitation must identify any exception to Section 508
requirements. If a Contractor claims its supplies or services meet applicable
Section 508 accessibility standards, and it is later determined by the
Government, i.e., after award of a contract or order, that supplies or services
delivered do not conform to the described accessibility standards, remediation
of the supplies or services to the level of conformance specified in the
contract will be the responsibility of the Contractor at its expense.


(End of provision)


ARTICLE H.17.
CONFIDENTIALITY OF INFORMATION




a.
Confidential information, as used in this article, means information or data of
a personal nature about an individual, or proprietary information or data
submitted by or pertaining to an institution or organization.




b.
The Contracting Officer and the Contractor may, by mutual consent, identify
elsewhere in this contract specific information and/or categories of information
which the Government will furnish to the Contractor or that the Contractor is
expected to generate which is confidential. Similarly, the Contracting Officer
and the Contractor may, by mutual consent, identify such confidential
information from time to time during the performance of the contract. Failure to
agree will be settled pursuant to the "Disputes" clause.




c.
If it is established elsewhere in this contract that information to be utilized
under this contract, or a portion thereof, is subject to the Privacy Act, the
Contractor will follow the rules and procedures of disclosure set forth in the
Privacy Act of 1974, 5 U.S.C. 552a, and implementing regulations and policies,
with respect to systems of records determined to be subject to the Privacy Act.




d.
Confidential information, as defined in paragraph (a) of this article, shall not
be disclosed without the prior written consent of the individual, institution,
or organization.




e.
Whenever the Contractor is uncertain with regard to the proper handling of
material under the contract, or if the material in question is subject to the
Privacy Act or is confidential information subject to the provisions of this
article, the Contractor shall obtain a written determination from the
Contracting Officer prior to any release, disclosure, dissemination, or
publication.




f.
Contracting Officer determinations will reflect the result of internal
coordination with appropriate program and legal officials.




g.
The provisions of paragraph (d) of this article shall not apply to conflicting
or overlapping provisions in other Federal, State or local laws.



ARTICLE H.18.
INSTITUTIONAL RESPONSIBILITY REGARDING INVESTIGATOR CONFLICTS OF INTERESTS



The Institution (includes any Contractor, public or private, excluding a Federal
agency) shall comply with the requirements of 45 CFR Part 94, Responsible
Prospective Contractors, which promotes objectivity in research by establishing
standards to ensure that Investigators (defined as the project director or
principal Investigator and any other person, regardless of title or position,
who is responsible for the design, conduct, or reporting of research funded
under BARDA contracts, or proposed for such funding, which may include, for
example, collaborators or consultants) will not be biased by any Investigator
financial conflicts of interest. 45 CFR Part 94 is available at the following
Web site:
http://www.ecfr.gov/cgi-in/textidx?c=ecfr&SID=0af84ca649a74846f102aaf664da1623&rgn=div5&view=text&node=45:1.0.1.1.51&idno=45
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
36

--------------------------------------------------------------------------------

As required by 45 CFR Part 94, the Institution shall, at a minimum:



a.
Maintain an up-to-date, written, enforceable policy on financial conflicts of
interest that complies with 45 CFR Part 94, inform each Investigator of the
policy, the Investigator's reporting responsibilities regarding disclosure of
significant financial interests, and the applicable regulation, and make such
policy available via a publicly accessible Web site, or if none currently exist,
available to any requestor within five business days of a request. A significant
financial interest means a financial interest consisting of one or more of the
following interests of the Investigator (and those of the Investigator's spouse
and dependent children) that reasonably appears to be related to the
Investigator's institutional responsibilities:




1.
With regard to any publicly traded entity, a significant financial interest
exists if the value of any remuneration received from the entity in the twelve
months preceding the disclosure and the value of any equity interest in the
entity as of the date of disclosure, when aggregated, exceeds $5,000. Included
are payments and equity interests;




2.
With regard to any non-publicly traded entity, a significant financial interest
exists if the value of any remuneration received from the entity in the twelve
months preceding the disclosure, when aggregated, exceeds $5,000, or when the
Investigator (or the Investigator's spouse or dependent children) holds any
equity interest; or




3.
Intellectual property rights and interests, upon receipt of income related to
such rights and interest.



Significant financial interests do not include the following:



4.
Income from seminars, lectures, or teaching, and service on advisory or review
panels for government agencies, Institutions of higher education, academic
teaching hospitals, medical centers, or research institutes with an Institution
of higher learning; and




5.
Income from investment vehicles, such as mutual funds and retirement accounts,
as long as the Investigator does not directly control the investment decisions
made in these vehicles.




b.
Require each Investigator to complete training regarding the Institution's
financial conflicts of interest policy prior to engaging in research related to
any BARDA funded contract and at least every four years. The Institution must
take reasonable steps [see Part 94.4(c)] to ensure that investigators working as
collaborators, consultants or subcontractors comply with the regulations.




c.
Designate an official(s) to solicit and review disclosures of significant
financial interests from each Investigator who is planning to participate in, or
is participating in, the BARDA funded research.




d.
Require that each Investigator who is planning to participate in the BARDA
funded research disclose to the Institution's designated official(s) the
Investigator's significant financial interest (and those of the Investigator's
spouse and dependent children) no later than the date of submission of the
Institution's proposal for BARDA funded research. Require that each Investigator
who is participating in the BARDA funded research to submit an updated
disclosure of significant financial interests at least annually, in accordance
with the specific time period prescribed by the Institution during the period of
the award as well as within thirty days of discovering or acquiring a new
significant financial interest.

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
37

--------------------------------------------------------------------------------

e.
Provide guidelines consistent with the regulations for the designated
official(s) to determine whether an Investigator's significant financial
interest is related to BARDA funded research and, if so related, whether the
significant financial interest is a financial conflict of interest. An
Investigator's significant financial interest is related to BARDA funded
research when the Institution, thorough its designated official(s), reasonably
determines that the significant financial interest: Could be affected by the
BARDA funded research; or is in an entity whose financial interest could be
affected by the research. A financial conflict of interest exists when the
Institution, through its designated official(s), reasonably determines that the
significant financial interest could directly and significantly affect the
design, conduct, or reporting of the BARDA funded research.




f.
Take such actions as necessary to manage financial conflicts of interest,
including any financial conflicts of a subcontractor Investigator. Management of
an identified financial conflict of interest requires development and
implementation of a management plan and, if necessary, a retrospective review
and mitigation report pursuant to Part 94.5(a).




g.
Provide initial and ongoing FCOI reports to the Contracting Officer pursuant to
Part 94.5(b).




h.
Maintain records relating to all Investigator disclosures of financial interests
and the Institution's review of, and response to, such disclosures, and all
actions under the Institution's policy or retrospective review, if applicable,
for at least 3 years from the date of final payment or, where applicable, for
the other time periods specified in 48 CFR Part 4, subpart 4.7, Contract Records
Retention.




i.
Establish adequate enforcement mechanisms and provide for employee sanctions or
other administrative actions to ensure Investigator compliance as appropriate.




j.
Complete the certification in Section K - Representations, Certifications, and
Other Statements of Contractors titled "Certification of Institutional Policy on
Financial Conflicts of Interest".



If the failure of an Institution to comply with an Institution's financial
conflicts of interest policy or a financial conflict of interest management plan
appears to have biased the design, conduct, or reporting of the BARDA funded
research, the Institution must promptly notify the Contracting Officer of the
corrective action taken or to be taken. The Contracting Officer will consider
the situation and, as necessary, take appropriate action or refer the matter to
the Institution for further action, which may include directions to the
Institution on how to maintain appropriate objectivity in the BARDA funded
research project.


The Contracting Officer and/or HHS may inquire at any time before, during, or
after award into any Investigator disclosure of financial interests, and the
Institution's review of, and response to, such disclosure, regardless of whether
the disclosure resulted in the Institution's determination of a financial
conflict of interests. The Contracting Officer may require submission of the
records or review them on site. On the basis of this review of records or other
information that may be available, the Contracting Officer may decide that a
particular financial conflict of interest will bias the objectivity of the BARDA
funded research to such an extent that further corrective action is needed or
that the Institution has not managed the financial conflict of interest in
accordance with Part 94.6(b). The issuance of a Stop Work Order by the
Contracting Officer may be necessary until the matter is resolved.


If the Contracting Officer determines that BARDA funded clinical research, whose
purpose is to evaluate the safety or effectiveness of a drug, medical device, or
treatment, has been designed, conducted, or reported by an Investigator with a
financial conflict of interest that was not managed or reported by the
Institution, the Institution shall require the Investigator involved to disclose
the financial conflict of interest in each public presentation of the results of
the research and to request an addendum to previously published presentations.


ARTICLE H.19.
PUBLICATION AND PUBLICITY



The Contractor shall acknowledge the support of the Department of Health and
Human Services, Office of the Assistant Secretary for Preparedness and Response,
Biomedical Advanced Research and Development Authority whenever publicizing the
work under this contract in any media by including an acknowledgment
substantially as follows:
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
38

--------------------------------------------------------------------------------

"This project has been funded in whole or in part with Federal funds from the
Office of the Assistant Secretary for Preparedness and Response, Biomedical
Advanced Research and Development Authority, under Contract No.
HHSO100201800019C"


Press Releases:


The Contractor shall clearly state, when issuing statements, press releases,
requests for proposals, bid solicitations and other documents describing
projects or programs funded in whole or in part with Federal money that: (1) the
percentage of the total costs of the program or project which will be financed
with Federal money; (2) the dollar amount of Federal funds for the project or
program; and (3) the percentage and dollar amount of the total costs of the
project or program that will be financed by non-Governmental sources.


ARTICLE H.20.
REPORTING MATTERS INVOLVING FRAUD, WASTE, AND ABUSE



Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in BARDA funded programs is encouraged to report such matters to the
HHS Inspector General's Office in writing or on the Inspector General's Hotline.
The toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls
will be handled confidentially. The e-mail address is Htips@os.dhhs.gov and the
mailing address is:


Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE
P.O. Box 23489
Washington, D.C. 20026


ARTICLE H.21.
PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES



The Contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to E.O. 13224 and Pub. L. 107-56, prohibit transactions with, and
the provision of resources and support to, individuals and organizations
associated with terrorism. It is the legal responsibility of the Contractor to
ensure compliance with these Executive Orders and Laws. This clause must be
included in all subcontracts issued under this contract.


ARTICLE H.22.
ACCESS TO DOCUMENTATION/DATA



The Government shall have physical and electronic access to all documentation
and data generated under this contract, including: all data documenting
Contractor performance, all data generated, all communications and
correspondence with regulatory agencies and bodies to include all audit
observations, inspection reports, milestone completion documents, and all
Contractor commitments and responses. The Contractor shall provide the
Government with an electronic copy of all correspondence with the FDA within 24
hours of receipt. The Government shall acquire unlimited rights to all data
funded under any contract awarded in response to this RFP in accordance with FAR
Subpart 27.4 and FAR Clause 52.227-14.


ARTICLE H.23.
IDENTIFICATION AND DISPOSITION OF DATA



The Contractor will be required to provide certain data generated under this
contract to the Department of Health and Human Services (HHS). HHS reserves the
right to review any other data determined by HHS to be relevant to this
contract. The Contractor shall keep copies of all data required by the Food and
Drug Administration (FDA) relevant to this contract for the time specified by
the FDA.


ARTICLE H.24.
DISSEMINATION OF INFORMATION



No information related to data obtained under this contract shall be released or
publicized without the prior written consent of the COR, whose approval shall
not be unreasonably withheld, conditioned, or delayed, provided that no such
consent is required to comply with any law, rule, regulation, court ruling or
similar order; for submission to any government entity’ for submission to any
securities exchange on which the Contractor’s (or its parent corporation’s)
securities may be listed for trading; or to third parties relating to securing,
seeking, establishing or maintaining regulatory or other legal approvals or
compliance, financing and capital raising activities, or mergers, acquisitions,
or other business transactions.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
39

--------------------------------------------------------------------------------

ARTICLE H.25.
DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION



The Contractor shall not use contract funds to disseminate information that is
deliberately false or misleading.


ARTICLE H.26.
PUBLIC ACCESS TO ARCHIVED PUBLICATIONS RESULTING FROM ASPR FUNDED RESEARCH



All ASPR-funded investigators shall submit to the NIH National Library of
Medicine's (NLM) PubMed Central (PMC) an electronic version of the author's
final manuscript, upon acceptance for publication, of any peer-reviewed
scientific publications resulting from research supported in whole or in part
with Federal funds from the Department of Health and Human Services; Office of
the Assistant Secretary for Preparedness and Response. ASPR defines the author's
final manuscript as the final version accepted for journal publication, and
includes all modifications from the publishing peer review process. The PMC
archive will preserve permanently these manuscripts for use by the public,
health care providers, educators, scientists, and ASPR. The Policy directs
electronic submissions to the NIH/NLM/PMC: http://www.pubmedcentral.nih.gov .


Additional information is available at
http://www.phe.gov/Preparedness/planning/science/Pages/AccessPlan.aspx


ARTICLE H.27.
Public Health Service Act



Effective December 3, 2016, the Secretary of the Department of Health and Human
Services has issued an amended declaration pursuant to section 319F-3 of the
Public Health Service Act (42 U.S.C. § 247d-6d) to provide liability protection
for activities related to Ebola virus disease vaccines consistent with the terms
of the declaration. The rVSV-ZEBOV-GP vaccine being developed under this
contract, which is also known as V920 or BPSC1001, is identified in the
declaration as a covered countermeasure, and, as such, the government shall
provide liability protection for activities related to V920, consistent with
terms of the declaration. The Government agrees that the medical countermeasure
delivered by the Contractor under this contract will not be administered for use
in humans , unless the Secretary executes a Declaration under the Public
Readiness and Emergency Preparedness Act (PREP Act), Section 319F-3 of the
Public Health Service Act, 42 U.S.C. 247d-6d, to provide that such medical
countermeasures delivered under this contract and used anywhere in the world are
covered countermeasures to which section 319F-3(a) applies.
 
ARTICLE H.28.
CONFLICT OF INTEREST



The Contractor represents and warrants that, to the best of the Contractor's
knowledge and belief, there are no relevant facts or circumstances which could
give rise to an organizational conflict of interest, as defined in FAR 2.101 and
Subpart 9.5, or that the Contractor has disclosed all such relevant information.
Prior to commencement of any work, the Contractor agrees to notify the
Contracting Officer promptly that, to the best of its knowledge and belief, no
actual or potential conflict of interest exists or to identify to the
Contracting Officer any actual or potential conflict of interest the firm may
have. In emergency situations, however, work may begin but notification shall be
made within five (5) working days. The Contractor agrees that if an actual or
potential organizational conflict of interest is identified during performance,
the Contractor shall promptly make a full disclosure in writing to the
Contracting Officer. This disclosure shall include a description of actions
which the Contractor has taken or proposes to take, after consultation with the
Contracting Officer, to avoid, mitigate, or neutralize the actual or potential
conflict of interest. The Contractor shall continue performance until notified
by the Contracting Officer of any contrary action to be taken. Remedies include
termination of this contract for convenience, in whole or in part, if the
Contracting Officer deems such termination necessary to avoid an organizational
conflict of interest. If the Contractor was aware of a potential organizational
conflict of interest prior to award or discovered an actual or potential
conflict after award and did not disclose it or misrepresented relevant
information to the Contracting Officer, the Government may terminate the
contract for default, debar the Contractor from Government contracting, or
pursue such other remedies as may be permitted by law or this contract.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
40

--------------------------------------------------------------------------------

ARTICLE H.29.
IN-PROCESS REVIEW



In Process Reviews (IPR) will be conducted at the discretion of the Government
to discuss the progression of the milestones. The Government reserves the right
to revise the milestones and budget pending the development of the project.
Deliverables may be required when the IPRs are conducted. The Contractor’s
success in completing the required tasks under each work segment must be
demonstrated through the Deliverables and Milestones specified under SECTION F.
Those deliverables will constitute the basis for the Government’s decision, at
its sole discretion, to proceed with the work segment, or unilaterally institute
changes to the work segment, or terminate the work segment.


IPRs may be scheduled at the discretion of the Government to discuss progression
of the contract. The Contractor shall provide a presentation following a
prescribed template which will be provided by the Government at least 30 days
prior to the IPR. The Contractor shall provide a draft presentation to the
Contracting Officer at least 10 days prior to the IPR.


ARTICLE H.30.
PRIVACY ACT APPLICABILITY




1)
Notification is hereby given that the Contractor and its employees are subject
to criminal penalties for violation of the Privacy Act to the same extent as
employees of the Government. The Contractor shall assure that each of its
employees knows the prescribed rules of conduct and that each is aware that he
or she can be subjected to criminal penalty for violation of the Act. A copy of
45 CFR Part 5b, Privacy Act Regulations, may be obtained at
http://www.gpoaccess.gov/cfr/index.html




2)
The Project Officer/COR is hereby designated as the official who is responsible
for monitoring Contractor compliance with the Privacy Act.




3)
The Contractor shall follow the Privacy Act guidance as contained in the Privacy
Act System of Records number 09-25-0200. This document may be obtained at the
following link: http://oma.od.nih.gov/ms/privacy/pa-files/0200.htm



ARTICLE H.31.
BARDA AUDITS



Contractor shall accommodate periodic or ad hoc site visits by the Government.
If the Government, the Contractor, or other parties identifies any issues during
an audit, the Contractor shall capture the issues, identify potential solutions,
and provide a report to the Government.



·
If issues are identified during the audit, Contractor shall submit a report to
the CO and COR detailing the finding and corrective action(s) within 10 business
days of the audit.

·
COR and CO will review the report and provide a response to the Contractor
within 10 business days.

·
Once corrective action is completed, the Contractor will provide a final report
to the CO and COR.



ARTICLE H.32.
SECURITY REPORTING REQUIREMENT



Violations of established security standards per the Security Plan noted in
Section F.2.E.g shall be reported to the CO and COR within 24 hours upon
discovery of any compromise, intrusion, loss or interference of its security
processes and procedures. The Contractor shall ensure that all software
components that are not required for the operation and maintenance of the
database/control system has been removed and/or disabled. The Contractor shall
provide to the CO and the COR information appropriate to Information and
Information Technology software and service updates and/or workarounds to
mitigate all vulnerabilities associated with the data and shall maintain the
required level of system security.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
41

--------------------------------------------------------------------------------

The Contractor will investigate violations to determine the cause, extent, loss
or compromise of sensitive program information, and corrective actions taken to
prevent future violations. The CO in coordination with BARDA will determine the
severity of the violation. Any contractual actions resulting from the violation
will be determined by the CO.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
42

--------------------------------------------------------------------------------

PART II - CONTRACT CLAUSES


SECTION I - CONTRACT CLAUSES


ARTICLE I.1. FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)


This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at these addresses:
https://www.acquisition.gov/FAR/ . HHSAR Clauses at:
http://www.hhs.gov/policies/hhsar/subpart352.html.


General Clauses for Cost-Reimbursement/Fixed Price Research and Development
Contract


Reg
Clause
Date
   
Clause Title
FAR
52.202-1
Nov 2013
   
Definitions
FAR
52.203-3
Apr 1984
   
Gratuities
FAR
52.203-5
May 2014
   
Covenant Against Contingent Fees
FAR
52.203-6
Sep 2006
   
Restrictions on Subcontractor Sales to the Government
FAR
52.203-7
May 2014
   
Anti-Kickback Procedures
FAR
52.203-8
May 2014
   
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
FAR
52.203-10
May 2014
   
Price or Fee Adjustment for Illegal or Improper Activity
FAR
52.203-12
Oct 2010
   
Limitation on Payments to Influence Certain Federal Transactions
FAR
52.203-13
Oct 2015
   
Contractor Code of Business Ethics and Conduct
FAR
52.203-14
Oct 2015
   
Display of Hotline Poster(s)
FAR
52.203-17
Apr 2014
   
Contractor Employee Whistleblower Rights and Requirement To Inform Employees of
Whistleblower Rights
FAR
52.203-18
Jan 2017
   
Prohibition on Contracting with Entities that Require Certain Internal
Confidentiality Agreements or Statements-Representation.
FAR
52.204-4
May 2011
   
Printed or Copied Double-Sided on Postconsumer Fiber Content Paper
FAR
52.204-7
Oct 2016
   
System for Award Management
FAR
52.204-10
Oct 2016
   
Reporting Executive Compensation and First-Tier Subcontract Awards
FAR
52.204-13
Oct 2016
   
System for Award Management Maintenance
FAR
52.209-6
Oct 2015
   
Protecting the Government's Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
FAR
52.209-9
Jul 2013
   
Updates of Publicly Available Information Regarding Responsibility Matters
FAR
52.209-10
Nov 2015
   
Prohibition on Contracting with Inverted Domestic Corporations
FAR
52.210-1
Apr 2011
   
Market Research
FAR
52.211-11
Sept 2000
   
Liquidated Damages—Supplies, Services, or Research and Development (Sept 2000)
FAR
52.215-2
Oct 2010
   
Audit and Records – Negotiation
FAR
52.215-8
Oct 1997
   
Order of Precedence - Uniform Contract Format
FAR
52.215-10
Aug 2011
   
Price Reduction for Defective Cost or Pricing Data
FAR
52.215-11
Aug 2011
   
Price Reduction for Defective Certified Cost or Pricing Data—Modifications.
FAR
52.215-12
Oct 2010
   
Subcontractor Certified Cost or Pricing Data
FAR
52.215-13
Oct 2010
   
Subcontractor Certified Cost or Pricing Data—Modifications
FAR
52.215-15
Oct 2010
   
Pension Adjustments and Asset Reversions
FAR
52.215-18
Jul 2005
   
Reversion or Adjustment of Plans for Postretirement Benefits (PRB) other than
Pensions
FAR
52.215-19
Oct 1997
   
Notification of Ownership Changes

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
43

--------------------------------------------------------------------------------

Reg
Clause
Date
   
Clause Title
FAR
52.215-21
Oct 2010
   
Requirements for Certified Cost or Pricing Data and Data Other Than Certified
Cost or Pricing Data -Modifications
FAR
52.215-23
Oct 2009
   
Limitations on Pass-Through Charges
FAR
52.216-7
Jun 2013
   
Allowable Cost and Payment
FAR
52.216-8
Jun 2011
   
Fixed Fee
FAR
52.219-8
Nov 2016
   
Utilization of Small Business Concerns
FAR
52.219-9
Jan 2017
   
Small Business Subcontracting Plan
FAR
52.219-16
Jan 1999
   
Liquidated Damages - Subcontracting Plan
FAR
52.219-28
July 2013
   
Post-Award Small Business Program Representation
FAR
52.222-1
Feb 1997
   
Notice to the Government of Labor Disputes
FAR
52.222-2
July 1990
   
Payment for Overtime Premiums
FAR
52.222-3
Jun2003
   
Convict Labor
FAR
52.222-21
Apr 2015
   
Prohibition of Segregated Facilities
FAR
52.222-26
Sept 2016
   
Equal Opportunity
FAR
52.222-29
Apr 2015
   
Notification of Visa Denial.
FAR
52.222-35
Oct 2015
   
Equal Opportunity for Veterans
FAR
52.222-36
Jul 2014
   
Equal Opportunity for Workers with Disabilities
FAR
52.222-37
Feb 2016
   
Employment Reports on Veterans
FAR
52.222-38
Feb 2016
   
Compliance with Veterans’ Employment Reporting Requirements
FAR
52.222-40
Dec 2010
   
Notification of Employee Rights Under the National Labor Relations Act
FAR
52.222-43
May 2014
   
Fair Labor Standards Act and Service Contract Labor Standards—Price Adjustment
(Multiple Year and Option Contracts)
FAR
52.222-50
Mar 2015
   
Combating Trafficking in Persons
FAR
52.222-54
Oct 2015
   
Employment Eligibility Verification
FAR
52.223-6
May 2001
   
Drug-Free Workplace
FAR
52.223-18
Aug 2011
   
Encouraging Contractor Policy to Ban Text Messaging While Driving
FAR
52.224-1
April 1984
   
Privacy Act Notification
FAR
52.224-2
April 1984
   
Privacy Act
FAR
52.225-13
Jun 2008
   
Restrictions on Certain Foreign Purchases
FAR
52.225-25
Oct 2015
   
Prohibition on Contracting with Entities Engaging in Certain Activities or
Transactions Relating to Iran—Representation and Certifications
FAR
52.226-1
Jun 2000
   
Utilization of Indian Organizations and Indian-Owned Economic Enterprises.
FAR
52.227-1
Dec 2007
   
Authorization and Consent, Alternate 1 (APR 1984)
FAR
52.227-2
Dec 2007
   
Notice and Assistance Regarding Patent and Copyright Infringement
FAR
52.227-3
Apr 1984
   
Patent Indemnity
FAR
52.227-11
May 2014
   
Patent Rights – Ownership by the Contractor
FAR
52.227-14
May 2014
   
Rights in Data - General
FAR
52.227-14
Dec 2007
   
Rights in Data - General, Alternate 2
FAR
52.227-16
June 1987
   
Additional Data Requirements
FAR
52.228-7
Mar 1996
   
Insurance – Liability to Third Persons
FAR
52.229-3
Feb 2013
   
Federal, State and Local Taxes
FAR
52.230-2
Oct 2015
   
Cost Accounting Standards
FAR
52.230-6
June 2010
   
Administration of Cost Accounting Standards
FAR
52.232-1
Apr 1984
   
Payments
FAR
52.232-2
Apr 1984
   
Payments under Fixed-Price Research and Development Contracts
FAR
52.232-8
Feb 2002
   
Discounts for Prompt Payment

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
44

--------------------------------------------------------------------------------

Reg
Clause
Date
   
Clause Title
FAR
52.232-9
Apr 1984
   
Limitation on Withholding of Payments
FAR
52.232-11
Apr 1984
   
Extras
FAR
52.232-17
May 2014
   
Interest
FAR
52.232-18
Apr 1984
   
Availability of Funds
FAR
52.232-20
Apr 1984
   
Limitation of Cost
FAR
52.232-22
Apr 1984
   
Limitation of Funds
FAR
52.232-23
May 2014
   
Assignment of Claims
FAR
52.232-25
Jan 2017
   
Prompt Payment
FAR
52.232-33
Jul 2013
   
Payment by Electronic Funds Transfer--System for Award Management
FAR
52.232-40
Dec 2013
   
Providing Accelerated Payments to Small Business Subcontractors
FAR
52.233-1
May 2014
   
Disputes
FAR
52.233-3
Aug 1996
   
Protest After Award
FAR
52.233-4
Oct 2004
   
Applicable Law for Breach of Contract Claim
FAR
52.242-1
Apr 1984
   
Notice of Intent to Disallow Costs
FAR
52.242-3
May 2014
   
Penalties for Unallowable Costs
FAR
52.242-4
Jan 1997
   
Certification of Final Indirect Costs
FAR
52.242-13
Jul 1995
   
Bankruptcy
FAR
52.243-1
Aug 1987
   
Changes - Fixed-Price Alternate V (Apr 1984).
FAR
52.243-2
Aug 1987
   
Changes—Cost-Reimbursement Alternate V (Apr 1984).
FAR
52.243-6
Apr 1984
   
Change Order Accounting.
FAR
52.243-7
Jan 2017
   
Notification of Changes
FAR
52.244-2
Oct 2010
   
Subcontracts, Alternate 1 (Jun 2007)
FAR
52.244-5
Dec 1996
   
Competition in Subcontracting
FAR
52.244-6
Nov 2017
   
Subcontracts for Commercial Items
FAR
52.245-1
Jan 2017
   
Government Property
FAR
52.245-9
Apr 2012
   
Use and Charges
FAR
52.246-23
Feb 1997
   
Limitation of Liability.
FAR
52.246-25
Feb 1997
   
Limitation of Liability—Services
FAR
52.248-1
Oct 2010
   
Value Engineering
FAR
52.249-2
Apr 2012
   
Termination for the Convenience of the Government (Fixed-Price)
FAR
52.249-6
May 2004
   
Termination (Cost-Reimbursement)
FAR
52.249-8
Apr 1984
   
Default (Fixed-Price Supply and Service)
FAR
52.249-9
Apr 1984
   
Default (Fixed-Price Research and Development)
FAR
52.249-14
Apr 1984
   
Excusable Delays
FAR
52.253-1
Jan 1991
   
Computer Generated Forms

 

ARTICLE I.2.
DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR
Chapter 3) CLAUSES



Full text of the HHSAR clauses can be found at
https://www.hhs.gov/grants/contracts/contract-policies-regulations/hhsar/index.html


HHSAR
352.203-70
Dec 2015
   
Anti-Lobbying
HHSAR
352.211.2
Dec 2015
   
Conference Sponsorship Requests and Conference Materials Disclaimer
HHSAR
352.215-70
Dec 2015
   
Late Proposals and Revisions
HHSAR
352.216-70
Dec 2015
   
Additional Cost Principles
HHSAR
352.222-70
Dec 2015
   
Contractor Cooperation in Equal Employment Opportunity Investigations

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
45

--------------------------------------------------------------------------------

HHSAR
352.223-70
Dec 2015
   
Safety and Health
HHSAR
352.224-70
Dec 2015
   
Privacy Act
HHSAR
352.224-71
Dec 2015
   
Confidential Information
HHSAR
352.227-70
Dec 2015
   
Publications and Publicity
HHSAR
352.233-71
Dec 2015
   
Litigation and Claims
HHSAR
352.270-5a
Dec 2015
   
Notice of Contractors of Requirement for Compliance with the Public Health
Service Policy on Humane Care and Use of Laboratory Animals
HHSAR
352.270-6
Dec 2015
   
Restriction on use of Human Subjects




ARTICLE I.3.
ADDITIONAL CONTRACT CLAUSES



ARTICLE I.3.1.
Additional HHS Acquisition Regulation (HHSAR) Clauses – In Full Text



352.231-70 Salary rate limitation (Dec 2015)



(a)
The Contractor shall not use contract funds to pay the direct salary of an
individual at a rate in excess of the Federal Executive Schedule Level II in
effect on the date the funding was obligated




(b)
For purposes of the salary rate limitation, the terms “direct salary,” “salary,”
and “institutional base salary” have the same meaning and are collectively
referred to as “direct salary” in this clause. An individual’s direct salary is
the annual compensation that the Contractor pays for an individual’s direct
effort (costs) under the contract. Direct salary excludes any income that an
individual may be permitted to earn outside of duties to the Contractor. Direct
salary also excludes fringe benefits, overhead, and general and administrative
expenses (also referred to as indirect costs or facilities and administrative
costs).



The salary rate limitation does not restrict the salary that an organization may
pay an individual working under a Department of Health and Human Services
contract or order; it merely limits the portion of that salary that may be paid
with federal funds.



(c)
The salary rate limitation also applies to individuals under subcontracts.




(d)
If this is a multiple-year contract or order, it may be subject to unilateral
modification by the Contracting Officer to ensure that an individual is not paid
at a rate that exceeds the salary rate limitation provision established in the
HHS appropriations act used to fund this contract.




(e)
See the salaries and wages pay tables on the U.S. Office of Personnel Management
website for federal Executive Schedule salary levels.



(End of clause)


ARTICLE I.3.2.
Additional Federal Acquisition Regulation (FAR) (48 CFR Chapter 1) Clauses – In
Full Text



52.217-7 Option for Increased Quantity -- Separately Priced Line Item (Mar 1989)


The Government may require the delivery of the numbered line item, identified in
the Schedule as an option item, in the quantity and at the price stated in the
Schedule. The Contracting Officer may exercise the option by written notice to
the Contractor within 30 days. Delivery of added items shall continue at the
same rate that like items are called for under the contract, unless the parties
otherwise agree.


52.217-8 Option to Extend Services (Nov 1999)


The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor. The option provision may be exercised more than once, but
the total extension of performance hereunder shall not exceed 6 months. The
Contracting Officer may exercise the option by written notice to the Contractor
within 30 days.
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
52.217-9 Option to Extend the Term of the Contract (Mar 2000)



(a)
The Government may extend the term of this contract by written notice to the
Contractor within 30  days; provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least 30 days before the
contract expires. The preliminary notice does not commit the Government to an
extension.




(b)
If the Government exercises this option, the extended contract shall be
considered to include this option clause.




(c)
The total duration of this contract, including the exercise of any options under
this clause, shall not exceed ten years

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
46

--------------------------------------------------------------------------------

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS


SECTION J - LIST OF ATTACHMENTS


The following documents are attached and incorporated in this contract:



1.
Statement of Objectives, dated [redacted]*, 5 pages




2.
Statement of Work, dated [redacted]*, 2 pages




3.
Invoice Instructions for Cost-Reimbursement Type Contracts




4.
Invoice Instructions for Fixed-Priced Type Contracts




5.
Sample Invoice Form

 

6.
Form SF-LLL, Disclosure of Lobbying Activities, 2 pages




7.
Protection of Human Subjects, 2 pages

 

  8.
Small Business Subcontracting Plan, dated [redacted]*

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
47

--------------------------------------------------------------------------------

PART IV – REPRESENTATIONS AND INSTRUCTIONS


SECTION K – REPRESENTATIONS AND CERTIFICATIONS


The following documents are incorporated by reference in this contract:



1.
The Contractor's representations and certifications, including those completed
electronically via the System for Award Management (SAM), are incorporated by
reference into the contract.




2.
Animal Welfare Assurance Numbers (Prime and Subcontractors).




3.
Human Subjects Assurance Identification Numbers (Prime and Subcontractors).

 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
48

--------------------------------------------------------------------------------

SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT



C.1.
STATEMENT OF OBJECTIVES



[redacted]*



C.2.
REPORTING REQUIREMENTS



See Section F for specific reporting requirements.


Performance of the contract will be monitored by the CO/COR on a regular basis.
The Contracting Officer will be responsible for inspection and acceptance of
deliverables and services. Monitoring of the contract will be based on periodic
reporting by the Contractor.



C.3.
MEETINGS/SITE VISITS



The Contractor and BARDA/AMCG shall participate in regular meetings to
coordinate and oversee the contracting effort as requested by the Contracting
Officer (CO)/Contracting Officer’s Representative (COR). Such meetings may
include, but are not limited to, a kickoff meeting to be held at a location
determined by the COR, status update meetings and/or teleconferences, site
visits to the Contractor’s and/or subcontractor’s facilities, and meetings with
individual Contractors and other HHS officials to discuss the technical,
regulatory, and ethical aspects of the program. The Contractor shall provide
data, reports, and presentations to groups of outside experts and USG personnel
and USG-contracted subject matter experts as required by the CO/COR facilitating
review of activities.


The purpose of the kickoff meeting will be to orient the Contractor to HHS/BARDA
and review contract requirements. This meeting usually occurs within a month
after contract award. Expect Bi-weekly or monthly status update
meetings/teleconferences. The schedule for these meetings will be established by
the CO and COR.


Periodic site visits shall occur on an ad hoc basis (At least twice a year).


Within thirty (30) calendar days of an FDA audit of Contractor or subcontractor
facilities, the Contractor shall provide copies of the audit findings, final
report, and a plan for addressing areas of nonconformance to FDA regulations and
guidance for GLP, GMP or GCP guidelines as identified in the final audit report.


* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
7

--------------------------------------------------------------------------------

Appendix D
Overall Page 93 of 167



Statement of Work


[redacted]*


* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 

--------------------------------------------------------------------------------

ATTACHMENT #3


INVOICE/FINANCING REQUEST INSTRUCTIONS - FOR COST-REIMBURSEMENT TYPE CONTRACTS


Format: Payment requests shall be submitted on the Contractor’s self-generated
form in the manner and format prescribed herein and as illustrated in the Sample
Invoice/Financing Request. Standard Form 1034, Public Voucher for Purchases and
Services Other Than Personal, may be used in lieu of the Contractor’s
self-generated form provided it contains all of the information shown on the
Sample Invoice/Financing Request. DO NOT include a cover letter with the payment
request.


Number of Copies: Payment requests shall be submitted in the quantity specified
in the Invoice Submission Instructions in Section G of the Contract Schedule.


Frequency: Payment requests shall not be submitted more frequently than once
every two weeks in accordance with the Allowable Cost and Payment Clause
incorporated into this contract. Small business concerns may submit
invoices/financing requests more frequently than every two weeks when authorized
by the Contracting Officer.


Cost Incurrence Period: Costs incurred must be within the contract performance
period or covered by pre-contract cost provisions.


Billing of Costs Incurred: If billed costs include (1) costs of a prior billing
period, but not previously billed, or (2) costs incurred during the contract
period and claimed after the contract period has expired, the Contractor shall
site the amount(s) and month(s) in which it incurred such costs.


Contractor’s Fiscal Year: Payment requests shall be prepared in such a manner
that the Government can identify costs claimed with the Contractor’s fiscal
year.


Currency: All contracts are expressed in United States dollars. When the
Government pays in a currency other than United States dollars, billings shall
be expressed, and payment by the Government shall be made, in that other
currency at amounts coincident with actual costs incurred. Currency fluctuations
may not be a basis of gain or loss to the Contractor. Notwithstanding the above,
the total of all invoices paid under this contract may not exceed the United
States dollars authorized.


Costs Requiring Prior Approval: Costs requiring the Contracting Officer’s
approval, including those set forth in an Advance Understanding in the contract,
shall be identified and reference the Contracting Officer’s Authorization (COA)
Number. In addition, the Contractor shall show any cost set forth in an Advance
Understanding as a separate line item on the payment request.


Invoice/Financing Request Identification: Each payment request shall be
identified as either:



(a)
Interim Invoice/Contract Financing Request: These are interim payment requests
submitted during the contract performance period.




(b)
Completion Invoice: The completion invoice shall be submitted promptly upon
completion of the work, but no later than one year from the contract completion
date, or within 120 days after settlement of the final indirect cost rates
covering the year in which the contract is physically complete (whichever date
is later). The Contractor shall submit the completion invoice when all costs
have been assigned to the contract and it completes all performance provisions.

 
1

--------------------------------------------------------------------------------

(c)
Final Invoice: A final invoice may be required after the amounts owed have been
settled between the Government and the Contractor (e.g., resolution of all
suspensions and audit exceptions).



Preparation and Itemization of the Invoice/Financing Request: The Contractor
shall furnish the information set forth in the instructions below. The
instructions are keyed to the entries on the Sample Invoice/Financing Request.



(a)
Designated Billing Office Name and Address: Enter the designated billing office
name and address, as identified in the Invoice Submission Instructions in
Section G of the Contract Schedule.




(b)
Contractor’s Name, Address, Point of Contact, VIN, and DUNS or DUNS+4 Number:
Show the Contractor’s name and address exactly as they appear in the contract,
along with the name, title, phone number, and e-mail address of the person to
notify in the event of an improper invoice or, in the case of payment by method
other than Electronic Funds Transfer, to whom payment is to be sent. Provide the
Contractor’s Vendor Identification Number (VIN), and Data Universal Numbering
System (DUNS) number or DUNS+4. The DUNS number must identify the Contractor’s
name and address exactly as stated on the face page of the contract. When an
approved assignment has been made by the Contractor, or a different payee has
been designated, provide the same information for the payee as is required for
the Contractor (i.e., name, address, point of contact, VIN, and DUNS).




(c)
Invoice/Financing Request Number: Insert the appropriate serial number of the
payment request.




(d)
Date Invoice/Financing Request Prepared: Insert the date the payment request is
prepared.




(e)
Contract Number and Order Number (if applicable): Insert the contract number and
order number (if applicable).




(f)
Effective Date: Insert the effective date of the contract or if billing under an
order, the effective date of the order.




(g)
Total Estimated Cost of Contract/Order: Insert the total estimated cost of the
contract, exclusive of fixed-fee. If billing under an order, insert the total
estimated cost of the order, exclusive of fixed-fee. For incrementally funded
contracts/orders, enter the amount currently obligated and available for
payment.




(h)
Total Fixed-Fee: Insert the total fixed-fee (where applicable) or the portion of
the fixed-fee applicable to a particular invoice as defined in the contract.




(i)
Two-Way/Three-Way Match: Identify whether payment is to be made using a two-way
or three- way match. To determine required payment method, refer to the Invoice
Submission Instructions in Section G of the Contract Schedule.




(j)
Office of Acquisitions: Insert the name of the Office of Acquisitions, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.




(k)
Central Point of Distribution: Insert the Central Point of Distribution, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.




(l)
Billing Period: Insert the beginning and ending dates (month, day, and year) of
the period in which costs were incurred and for which reimbursement is claimed.

 
2

--------------------------------------------------------------------------------

(m)
Amount Billed - Current Period: Insert the amount claimed for the current
billing period by major cost element, including any adjustments and fixed-fee.
If the Contract Schedule contains separately priced line items, identify the
contract line item(s) on the payment request and include a separate breakdown
(by major cost element) for each line item.




(n)
Amount Billed - Cumulative: Insert the cumulative amounts claimed by major cost
element, including any adjustments and fixed-fee. If the Contract Schedule
contains separately priced line items, identify the contract line item(s) on the
payment request and include a separate breakdown (by major cost element) for
each line item.




(o)
Direct Costs: Insert the major cost elements. For each element, consider the
application of the paragraph entitled “Costs Requiring Prior Approval” on page 1
of these instructions.




(1)
Direct Labor: Include salaries and wages paid (or accrued) for direct
performance of the contract. List individuals by name, title/position,
hourly/annual rate, level of effort (actual hours or % of effort), breakdown by
task performed by personnel, and amount claimed.




(2)
Fringe Benefits: List any fringe benefits applicable to direct labor and billed
as a direct cost.  Do not include in this category fringe benefits that are
included in indirect costs.




(3)
Accountable Personal Property: Include any property having a unit acquisition
cost of $5,000 or more, with a life expectancy of more than two years, and
sensitive property regardless of cost (see the HHS Contractor’s Guide for
Control of Government Property)(e.g. personal computers). Note this is not
permitted for reimbursement without pre-authorization from the CO.



On a separate sheet of paper attached to the payment request, list each item for
which reimbursement is requested. Include reference to the following (as
applicable):


- Item number for the specific piece of equipment listed in the Property
Schedule, and


- COA number, if the equipment is not covered by the Property Schedule.


The Contracting Officer may require the Contractor to provide further
itemization of property having specific limitations set forth in the contract.



(4)
Materials and Supplies: Include all consumable material and supplies regardless
of amount. Detailed line-item breakdown (e.g. receipts, quotes, etc.) is
required.




(5)
Premium Pay: List remuneration in excess of the basic hourly rate.




(6)
Consultant Fee: List fees paid to consultants. Identify consultant by name or
category as set forth in the contract or COA, as well as the effort (i.e.,
number of hours, days, etc.) and rate billed.




(7)
Travel: Include domestic and foreign travel. Foreign travel is travel outside of
Canada, the United States and its territories and possessions. However, for an
organization located outside Canada, the United States and its territories and
possessions, foreign travel means travel outside that country. Foreign travel
must be billed separately from domestic travel.




(8)
Subcontract Costs: List subcontractor(s) by name and amount billed. Provide
subcontract invoices/receipts as backup documentation. If subcontract is of the
cost-reimbursement variety, detailed breakdown will be required. Regardless,
include backup documentation (e.g. subcontractor invoices, quotes, etc.).

 
3

--------------------------------------------------------------------------------

(9)
Other: Include all other direct costs not fitting into an aforementioned
category. If over $1,000, list cost elements and dollar amounts separately. If
the contract contains restrictions on any cost element, that cost element must
be listed separately.




(p)
Cost of Money (COM): Cite the COM factor and base in effect during the time the
cost was incurred and for which reimbursement is claimed, if applicable.




(q)
Indirect Costs: Identify the indirect cost base (IDC), indirect cost rate, and
amount billed for each indirect cost category.




(r)
Fixed-Fee: Cite the formula or method of computation for fixed-fee, if
applicable. The fixed-fee must be claimed as provided for by the contract.




(s)
Total Amounts Claimed: Insert the total amounts claimed for the current and
cumulative periods.




(t)
Adjustments: Include amounts conceded by the Contractor, outstanding
suspensions, and/or disapprovals subject to appeal.




(u)
Grand Totals




(v)
Certification of Salary Rate Limitation: If required by the contract (see
Invoice Submission Instructions in Section G of the Contract Schedule), the
Contractor shall include the following certification at the bottom of the
payment request:



“I hereby certify that the salaries billed in this payment request are in
compliance with the Salary Rate Limitation Provisions in Section H of the
contract.”


**Note the Contracting Officer may require the Contractor to submit detailed
support for costs claimed on payment requests. Every cost must be determined to
be allocable, reasonable, and allowable per FAR Part 31.
 
4

--------------------------------------------------------------------------------

ATTACHMENT #4


INVOICE/FINANCING REQUEST INSTRUCTIONS FOR FIXED PRICE TYPE CONTRACTS


General The Contractor shall submit vouchers or invoices as prescribed herein.


Format Standard Form l034, Public Voucher for Purchases and Services Other Than
Personal, and Standard Form l035, Public Voucher for Purchases and Services
Other than Personal--Continuation Sheet, and the payee’s letterhead or
self-designed form should be used to submit claims for reimbursement.


Number of Copies: As indicated in the contract.


Frequency Invoices submitted in accordance with the Payment Clause shall be
submitted monthly upon delivery of goods or services unless otherwise authorized
by the Contracting Officer.


Preparation and Itemization of the Invoice The invoice shall be prepared as
follows:


(a) Designated Billing Office and address:


HHS/ASPR/BARDA


200 C Street SW


Washington DC 20024


ATTN: Contracting Officer


(b) Invoice Number


(c) Date of Invoice


(d) Contract number and date


(e) Payee’s name and address. Show the Contractor’s name (as it appears in the
contract), correct address, and the title and phone number of the responsible
official to whom payment is to be sent. When an approved assignment has been
made by the Contractor, or a different payee has been designated, then insert
the name and address of the payee instead of the Contractor.


(f) Description of goods or services, quantity, unit price, (where appropriate),
and total amount.


(g) Charges for freight or express shipments other than F.O.B. destination. (If
shipped by freight or express and charges are more than $25, attach prepaid
bill.)


(h) Equipment - If there is a contract clause authorizing the purchase of any
item of equipment, the final invoice must contain a statement indicating that no
item of equipment was purchased or include a completed form HHS-565, Report of
Capitalized Nonexpendable Equipment.


Currency: Where payments are made in a currency other than United States
dollars, billings on the contract shall be expressed, and payment by the United
States Government shall be made, in that other currency at amounts coincident
with actual costs incurred. Currency fluctuations may not be a basis of gain or
loss to the Contractor. Notwithstanding the above, the total of all invoices
paid under this contract may not exceed the United States dollars authorized.
 
1

--------------------------------------------------------------------------------

ATTACHMENT #5


SAMPLE INVOICE FORM
 
1

--------------------------------------------------------------------------------

 
Company Name
     
Designated Billing Office Name and Address:
 
Invoice/Finance Number:
         
DHHS/OS/ASPR/AMCG
 
Date Invoice Prepared:
 
Attn: Contracting Officer
     
200 C St., S.W.
 
Contract No.
         
Washington, D.C. 20201
 
Effective Date:
         
Contractor’s Address and Contact Information:
 
Total Estimated Cost of Order:
             
Office of Acquisitions:
     
Contracting Officer (insert name here)
     
Office of Acquisitions Management, Contracts, and Grants (AMCG)
         
POC: Name of accountant or COO or signatory authority for invoice
     
Title:
     
Phone:
 
Central Point of Distribution:
 
E-Mail:
             
TIN:
     
DUNS #:
     
This invoice represents reimbursable costs for the period from
   

 
Amount Billed
 
Expenditure Category
 
Current
Cumulative
Contract Value
 
Direct Costs:
           
Direct Labor
           
Fringe Benefits
0.00%          
Total Labor Costs:
                         
Overhead          0.00%
                         
Travel
           
Subcontracts
           
Consultant Fees
           
Materials and Supplies
           
Other
           
Total Direct Costs
                         
G&A Rate
0.00%                        
Subtotal:
                         
Fixed Fee
0.0%                        
Total Amount Claimed
                         
Adjustments
                         
Grand Total
   
$          -
   

 
I certify that all payments requested are for appropriate purposes and in
accordance with the contract.
       
Name/signature of signatory authority for invoicing
 

 
1

--------------------------------------------------------------------------------

Appendix M
Overall Page 550 of 551

DISCLOSURE OF LOBBYING ACTIVITIES
Approved by OMB
4040-0013


Complete this form to disclose lobbying activities pursuant to 31 U.S.C. 1352


[redacted]*
 
* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission
 

--------------------------------------------------------------------------------

Appendix L
Overall Page 547 of 551

 
ATTACHMENT #6


PROTECTION OF HUMAN SUBJECTS


[redacted]*


* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 

--------------------------------------------------------------------------------

Appendix I
Overall Page  432 of 551

 
ATTACHMENT #12


SMALL BUSINESS SUBCONTRACTING PLAN


OFFICE OF SMALL AND DISADVANTAGED BUSINESS UTILIZATION
SMALL BUSINESS SUBCONTRACTING PLAN


[redacted]*


* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.
 
 

--------------------------------------------------------------------------------